Exhibit 10.1

 

CONSTELLATION ENERGY NUCLEAR GROUP, LLC
a Maryland limited liability company

 

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

 

[            ], 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE II Organization and Name; Office; Purpose

18

Section 2.1

Organization

18

Section 2.2

Name of the Company

18

Section 2.3

Purpose

18

Section 2.4

Principal Office

19

Section 2.5

Resident Agent

19

Section 2.6

Term

19

Section 2.7

No State Law Partnership; No Concerted Action

19

Section 2.8

Lack of Authority of Members

20

Section 2.9

Limitation of Liability of Members

20

Section 2.10

No Personal Liability of Members

20

 

 

 

ARTICLE III Membership Interests; Additional Members

20

Section 3.1

Membership Interests

20

Section 3.2

Additional Members

21

Section 3.3

Representations and Warranties

21

 

 

 

ARTICLE IV Capital Contributions

23

Section 4.1

Initial Capital Contributions

23

Section 4.2

Additional Capital Contributions

23

Section 4.3

Nonpayment of Additional Capital Contributions

24

Section 4.4

Advances by Members

24

 

 

 

ARTICLE V Books and Records

24

Section 5.1

Books and Records

24

Section 5.2

Fiscal Year

24

Section 5.3

Bank Accounts

24

Section 5.4

Company Information

24

 

 

 

ARTICLE VI DISTRIBUTIONS

25

Section 6.1

Extraordinary Distribution

25

Section 6.2

Distributions Other Than Under Section 12.4

25

Section 6.3

Distribution Dates and Amounts

26

Section 6.4

Limitations on Distributions

27

Section 6.5

Limitation on Certain Distribution Rights

27

Section 6.6

Withheld Taxes

28

Section 6.7

Information to be Provided by Members

29

 

 

 

ARTICLE VII Management: Rights, Powers and Duties

30

Section 7.1

General

30

Section 7.2

The Board of Directors

30

Section 7.3

Officers

36

Section 7.4

Budget and Strategic Plan

39

 

ii

--------------------------------------------------------------------------------


 

Section 7.5

Nuclear Advisory Committee

41

Section 7.6

Existing Nuclear Plant Subsidiaries

41

Section 7.7

Liability and Indemnification

41

Section 7.8

Member Approvals

43

Section 7.9

Staffing

44

Section 7.10

Governance of Subsidiaries

45

Section 7.11

Events of Default

45

Section 7.12

Delegation of Financial Authority

45

 

 

 

ARTICLE VIII TAX MATTERS AND CAPITAL ACCOUNTS

45

Section 8.1

Tax Treatment

45

Section 8.2

Tax Returns and Information

45

Section 8.3

Tax Matters Partner and Elections

46

Section 8.4

Tax Sharing Procedures

47

Section 8.5

Capital Accounts

49

Section 8.6

Consistent Tax Treatment

52

 

 

 

ARTICLE IX TRANSFER OF MEMBERSHIP INTERESTS

52

Section 9.1

Restrictions Applicable to All Transfers by the Members

52

Section 9.2

Permitted Transfers

54

Section 9.3

Right of First Offer

55

Section 9.4

Change of Control of a Member or Terminating Event

56

 

 

 

ARTICLE X Certain Obligations of the Company and the Members

57

Section 10.1

Preemptive Rights

57

Section 10.2

Related Party Transactions

58

Section 10.3

Operational Matters

58

 

 

 

ARTICLE XI Corporate opportunities and non-solicitation

59

Section 11.1

Corporate Opportunities

59

Section 11.2

Non-Solicitation

59

 

 

 

ARTICLE XII Withdrawal, DISSOLUTION AND LIQUIDATION

59

Section 12.1

No Right of Withdrawal; No Interest

59

Section 12.2

Terminating Event

60

Section 12.3

Dissolution

61

Section 12.4

Winding Up

61

 

 

 

ARTICLE XIII General Provisions

63

Section 13.1

Notices

63

Section 13.2

Successors and Assigns

64

Section 13.3

Parallel Vehicle

64

Section 13.4

Dispute Resolution

64

Section 13.5

Guarantee

66

Section 13.6

Governing Law

66

Section 13.7

Entire Agreement; Amendment

66

Section 13.8

No Waiver

66

 

iii

--------------------------------------------------------------------------------


 

Section 13.9

Separability of Provisions

67

Section 13.10

Confidentiality

67

Section 13.11

Expenses

67

Section 13.12

Counterparts

67

Section 13.13

Headings

68

Section 13.14

Gender and Number

68

Section 13.15

Further Assurances

68

Section 13.16

Survival of Obligations

68

Section 13.17

Insurance

68

Section 13.18

Nuclear Insurance

68

Section 13.19

FIRPTA

68

Section 13.20

Exclusive Remedies

69

Section 13.21

Title to Company Property

69

Section 13.22

Waiver of Partition Action

69

Section 13.23

Statutory References

69

Section 13.24

Legal Fees

69

 

EXHIBITS

 

EXHIBIT A

Capital Contributions

A-1

EXHIBIT B

Initial Annual Budget

B-1

EXHIBIT C

Illustrative Examples Showing the Operation of the Section 8.4 Calculation
Provisions and the Section 6.2 Distribution Provisions

C-1

EXHIBIT D

Risk Profile Guidelines

D-1

 

iv

--------------------------------------------------------------------------------


 

CONSTELLATION ENERGY NUCLEAR GROUP, LLC

 

Second Amended and Restated Operating Agreement

 

This Second Amended and Restated Operating Agreement (this “Agreement”) is
entered into as of this [    ] day of [            ], 2009 (the “Effective
Date”), by and among Constellation Nuclear, LLC (“CNL”), a Delaware limited
liability company and wholly owned subsidiary of Constellation Energy
Group, Inc. (“Constellation”), CE Nuclear, LLC (“CEN”), a Delaware limited
liability company, and EDF Development Inc. (“EDFD”), a Delaware corporation and
a wholly owned subsidiary of E.D.F. International S.A. (“EDFI”), as Members (as
defined below), Constellation Energy Nuclear Group, LLC, a Maryland limited
liability company (the “Company”), for the purposes of Section 13.5 only, EDFI,
and for the purposes of Sections 8.4(b) and 13.5 only, Constellation.

 

RECITALS

 

WHEREAS, on December 15, 1999, the Company was formed as a wholly owned
subsidiary of Constellation under the Maryland Limited Liability Company Act, as
amended from time to time (the “Act”), pursuant to Articles of Organization
filed with the Maryland Department of Assessments and Taxation;

 

WHEREAS, Constellation entered into an amended and restated operating agreement
of the Company, dated as of July 1, 2002 (the “Original Agreement”);

 

WHEREAS, pursuant to that certain Contribution Agreement, dated as of
                                , 2009, CNL acquired Constellation’s 100%
Membership Interest (as defined below) in a transaction intended to qualify as a
“reorganization” under Section 368 of the Code (as defined below);

 

WHEREAS, pursuant to that certain Contribution Agreement, dated as of
                                , 2009, CEN acquired a 1% Membership Interest;

 

WHEREAS, concurrently with the execution of this Agreement, EDFD and
Constellation are consummating certain of the transactions pursuant to that
certain Master Put Option and Membership Interest Purchase Agreement, dated as
of December 17, 2008 (as amended from time to time in accordance with its terms,
the “Master Agreement”), pursuant to which EDFD is acquiring a 49.99% Membership
Interest;

 

WHEREAS, in connection with the acquisition by CNL, CEN and EDFD of a Membership
Interest and their admission to the Company as Members, the parties desire to
enter into this Agreement to set forth their respective rights and obligations
as Members of the Company and to provide for the management and affairs of the
Company and for the conduct of the business of the Company;

 

WHEREAS, the parties will assure that the Company and its subsidiaries are in
compliance with U.S. laws and regulations regarding foreign domination and
control, and therefore will assign decision-making authority for matters
regulated by the NRC (as defined

 

1

--------------------------------------------------------------------------------


 

below) and other U.S. Governmental Authorities (as defined below), where
required or prudent to do so, to U.S. citizens pursuant to the process set forth
herein; and

 

WHEREAS, the parties hereto desire to amend and restate the Original Agreement
on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 


ARTICLE I


 


DEFINED TERMS


 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Act” has the meaning set forth in the recitals.

 

“Accrued Special Distribution Amount” shall mean, as of any date:

 

[g265992ki01i001.gif], where:

 

A = the EDFD Tax Sharing Amount (calculated as of the end of the Fiscal Year
immediately preceding the Fiscal Year in which such date falls),

B = the Constellation Tax Sharing Amount (calculated as of the end of the Fiscal
Year immediately preceding the Fiscal Year in which such date falls),

C = the aggregate Percentage Interest with respect to all Members holding A
Units as of such date, and

D = the aggregate amount distributed pursuant to Sections 6.2(c) and (e) prior
to such date;

 

provided, that the Accrued Special Distribution Amount as of any date shall
equal $0 if it would otherwise be negative as of such date.  Interest shall
accrue on (and shall thereafter be considered part of) the Accrued Special
Distribution Amount from time to time at a rate of 7.5% per annum; provided,
that such interest shall accrue on any date on which, and only to the extent
that, the Accrued Special Distribution Amount exceeds the Unit A Accelerated
Distribution Amount.  Exhibit C to this Agreement contains an example of the
computation of the Accrued Special Distribution Amount.

 

“Accrued Tax Distribution Amount” shall mean, as of any date, the quotient
obtained by dividing (i) the Accrued Tax Shortfall of the Member with the
greatest Accrued Tax Shortfall (in relation to its Percentage Interest) as of
such date by (ii) the Percentage Interest with respect to such Member. 
Exhibit C to this Agreement contains an example of the computation of the
Accrued Tax Distribution Amount.

 

“Accrued Tax Shortfall” shall mean, for each Member, as of any date:

 

2

--------------------------------------------------------------------------------


 

[g265992ki01i002.gif], where:

 

A = the aggregate amount of taxable income allocated to such Member pursuant to
this Agreement through the end of the taxable year immediately preceding the
taxable year in which such date falls,

B = the Effective Tax Rate, and

C = the aggregate amount distributed to such Member pursuant to Section 6.2
through the end of the taxable year immediately preceding the taxable year in
which such date falls;

 

provided, that the Accrued Tax Shortfall for any Member as of any date shall
equal $0 if it would otherwise be negative as of such date.  Exhibit C to this
Agreement contains an example of the computation of the Accrued Tax Shortfall.

 

“Additional Capital Contribution” means, with respect to each Member, any
Capital Contribution by such Member to the capital of the Company other than any
Initial Capital Contribution pursuant to Section 4.1.

 

“Administrative Services Agreements” means those certain Administrative Services
Agreements, dated as of [                ], 2009, between the Company and
Constellation Generation Group, LLC.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlled by, Controlling or under common Control with such Person.

 

“Affiliate Contract” has the meaning set forth in Section 7.2(k).

 

“Affiliate Contract Party” has the meaning set forth in Section 7.2(k).

 

“Agreement” means this Agreement, as amended from time to time.

 

“Annual Budget” has the meaning set forth in Section 7.4(a).

 

“Applicable Law” means, for any Person, any domestic or foreign law, rule or
regulation, or judgment, decree, order, permit, license, certificate of
authority, order or governmental approval, in each case of or by any
Governmental Authority, to which the Person or any of its business is subject.

 

“Articles of Organization” means the articles of organization of the Company, as
amended from time to time, filed with the Department of Assessments and Taxation
of the State of Maryland pursuant to the Act.

 

“Atomic Energy Act” has the meaning set forth in Section 13.18.

 

“A Units” has the meaning set forth in Section 3.1(b).

 

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) such Person shall institute a voluntary case seeking
liquidation or reorganization under Bankruptcy Law, or shall consent to the
institution of an involuntary case thereunder

 

3

--------------------------------------------------------------------------------


 

against it; (b) such Person shall file a petition or consent or shall otherwise
institute any similar proceeding under any other applicable federal or state
law, or shall consent thereto; (c) such Person shall apply for, or by consent
there shall be an appointment of, a receiver, liquidator, sequestrator, trustee
or other officer with similar powers for itself or any substantial part of its
assets; (d) such Person shall make an assignment for the benefit of its
creditors; (e) such Person shall admit in writing its inability to pay its debts
generally as they become due; (f) an involuntary case shall be commenced seeking
liquidation or reorganization of such Person under Bankruptcy Law or any similar
proceedings shall be commenced against such Person under any other applicable
federal or state law (which petition commencing such involuntary case against
Constellation or its Affiliates is not filed or caused to be filed by EDFD or
any of its Affiliates, and in the case of a petition commenced against EDFD or
its Affiliates, such petition is not filed or caused to be filed by
Constellation or any of its Affiliates) and (i) the petition commencing the
involuntary case is not dismissed within sixty (60) days of its filing, (ii) an
interim trustee is appointed to take possession of all or a portion of the
property, and/or to operate all or any part of the business of such Person and
such appointment is not vacated within sixty (60) days, or (iii) an order for
relief shall have been issued or entered therein; (g) a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee or other officer having similar powers of such
Person or all or a part of its property shall have been entered; or (h) any
other similar relief shall be granted against such Person under any applicable
federal or state law.

 

“Bankruptcy Law” shall mean, with respect to any Person, any bankruptcy or
insolvency law or other similar law affecting creditors’ rights promulgated by
any federal, state, foreign or international government or any political
subdivision of any of the foregoing.

 

“Baseball Arbitration” means the following procedure for determination of Fair
Market Value or Implied Acquisition Price.  The Members and any Withdrawn
Member, if any, or Unadmitted Assignee, if any, shall first attempt to agree on
fair market value in good faith.  If the Members, Withdrawn Members, if any, or
Unadmitted Assignees, if any, cannot agree on fair market value within sixty
(60) Days, then the selling Member (either EDFD or the Constellation Members),
Withdrawn Member, if any, or Unadmitted Assignee, if any (as applicable), on the
one hand, and the non-selling Member (either EDFD or the Constellation Members)
or the Company (as applicable), on the other hand, shall each select an
independent investment banking firm of national reputation and with experience
in valuing assets of the type in question, and such investment banking firms
shall each determine the fair market value of the subject property within sixty
(60) Days of selection, with the average of the two valuations constituting Fair
Market Value. If the two valuations in the previous sentence differ by five
percent (5%) or more, then the average of the two valuations shall not be
binding, and the respective Parent CEOs shall use their reasonable efforts to
agree on Fair Market Value within thirty (30) Days of receiving the valuations. 
If the respective Parent CEOs cannot reach agreement within such thirty (30) Day
period, then the two investment banking firms shall mutually agree on a third
independent investment banking firm of national reputation within thirty (30)
Days of the end of such period, and such third independent investment banking
firm shall then determine, within sixty (60) Days of selection, which of the two
valuations of the original investment banking firms is closer to fair market
value, and such valuation shall constitute Fair Market Value.  Any such
determination shall be binding on the parties.  In connection with any
determination of Fair Market Value, each

 

4

--------------------------------------------------------------------------------


 

party shall bear the cost of the investment banking firm that it selects, and
the cost of any valuation prepared by a third investment banking firm shall be
borne by the party whose investment banking firm’s valuation was not selected. 
If the Company is involved in the determination of Fair Market Value pursuant to
Baseball Arbitration, the decision of the Company shall be made without
participation of the Directors appointed by the Member, Withdrawn Member or
Unadmitted Assignee involved in the Baseball Arbitration as the seller and the
requirements for a quorum and the necessary vote of the Board of Directors shall
be deemed amended as required to allow such action without the approval of such
Directors.

 

“Board of Directors” has the meaning set forth in Section 7.1(a).

 

“B Units” has the meaning set forth in Section 3.1(b).

 

“Business Day” means any working day in France and the United States other than
a Saturday, a Sunday or a day on which banks located in Paris, France or New
York, New York generally are authorized or required by Applicable Law to close.

 

“Capital Account” has the meaning set forth in Section 8.5(a).

 

“Capital Contribution” means, with respect to any Member, the amount of money
and the Gross Asset Value of any property (other than money) contributed to the
capital of the Company by such Member.

 

“CECG” means Constellation Energy Commodities Group, Inc., a Delaware
corporation.

 

“CECG Power Purchase Agreement” means each 1992 ISDA Master Agreement (U.S.
Version) (Multicurrency - Cross Border), dated as of the Effective Date, between
CECG (and its permitted successors and assigns) and the applicable
Company-Generation Sub, together with each Confirmation (as defined in such
power purchase agreement) thereunder.

 

“CEO” has the meaning set forth in Section 7.3(b).

 

“Change of Control” of a Person means the consummation of any Transfer or series
of related Transfers to one entity or group of entities acting in concert that
is not an affiliate of such Person that would result in (i) the aggregate
disposition, directly or indirectly, of more than fifty percent (50%) of the
economic or voting power of the then-outstanding equity interests of such Person
or (ii) a change in a majority of the directors of such Person not effected by
the continuing directors of such Person.  For avoidance of doubt, “Change of
Control” will not include Transfers between wholly owned subsidiaries of a
common parent company or equivalent internal corporate reorganizations, but will
include a merger, business combination, acquisition or other transaction with a
non-Affiliate involving the Person or the direct or indirect parent of the
Person.

 

“CNL Directors” has the meaning set forth in Section 7.2(a)

 

“Code” means the Internal Revenue Code of 1986, as amended, or any corresponding
provision of any succeeding law.

 

5

--------------------------------------------------------------------------------


 

“Company” has the meaning set forth in the preamble.

 

“Company Change of Control” means the consummation of any Transfer or series of
related Transfers to one entity or group of entities acting in concert that is
not a Member or an Affiliate of a Member that would result in (i) the aggregate
disposition, directly or indirectly, of more than fifty percent (50%) of the
economic or voting power of the ownership interests of the Company, or (ii) a
change in a majority of directors of the Company not effected by the continuing
directors.

 

“Company-Generation Sub” means each subsidiary of the Company that generates
nuclear power.

 

“Constellation” has the meaning set forth in the preamble.

 

“Constellation 704(c) Tax Costs” means, for each Fiscal Year, the amount
determined to be the Constellation 704(c) Tax Costs for such Fiscal Year
pursuant to Section 8.4(a).

 

“Constellation Initial Tax Savings Amount” means the amount determined to be the
Constellation Initial Tax Savings Amount pursuant to Section 8.4(b).  Exhibit C
to this Agreement contains an example of the computation of the Constellation
Initial Tax Savings Amount.

 

“Constellation Members” means CNL and CEN.

 

“Constellation Tax Savings Amount” means, on any date, the Constellation Initial
Tax Savings Amount minus the aggregate of all Constellation 704(c) Tax Costs for
all Fiscal Years ending prior to such date.  Interest shall accrue on (and shall
thereafter be considered part of) the Constellation Tax Savings Amount at a rate
of 7.5% per annum, but only on each date on which, and only to the extent that,
the Constellation Tax Savings Amount exceeds the EDFD Tax Savings Amount;
provided, that, for purposes of computing such interest, it shall be presumed
that, in the Fiscal Year that includes the Effective Date and in each subsequent
Fiscal Year in which the Constellation Tax Savings Amount increases or decreases
(as compared to the immediately preceding Fiscal Year), twenty-five percent
(25%) of the Constellation Tax Savings Amount (in the case of the Fiscal Year
that includes the Effective Date) and twenty-five percent (25%) of the amount of
such increase or decrease (in the case of each subsequent Fiscal Year) was
recognized on each of the four installment due dates (as specified in
Section 6655(c) of the Code) occurring in such Fiscal Year, unless CNL
demonstrates otherwise.  Exhibit C to this Agreement contains an example of the
computation of the Constellation Tax Savings Amount.

 

“Constellation Tax Sharing Amount” means, on any date, 50% of the Constellation
Tax Savings Amount on such date.  Exhibit C to this Agreement contains an
example of the computation of the Constellation Tax Sharing Amount.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of an entity, whether
through the ownership of securities, by contract or otherwise.  The terms
“Controlled” and “Controlling” shall have correlative meanings.

 

6

--------------------------------------------------------------------------------


 

“Current Exposure” means, with respect to a Company-Generation Sub and the CECG
Power Purchase Agreement to which it is a party, for any given month, the
positive difference, if any, between (i) the aggregate amount of Hedge Payments
(as defined in the relevant CECG Power Purchase Agreement) due and payable by
CECG (or its permitted successors or assigns) in connection with delivery of
Fixed Product (as defined in the relevant CECG Power Purchase Agreement) during
such month pursuant to such CECG Power Purchase Agreement and (ii) the aggregate
sum of, for each hour during such month, the product of (x) with respect to
Calvert Cliffs Nuclear Power Plant, Inc., the Day-Ahead Energy Market LMP hourly
price (in $/MWh) corresponding to the Delivery Point (as defined in the relevant
CECG Power Purchase Agreement) as published by PJM, or with respect to the other
Company-Generation Subs, the Day-Ahead Market Generator LBMP hourly price (in
$/MWh) corresponding to the Delivery Point (as defined in the relevant CECG
Power Purchase Agreement), as published by the NYISO, and (y) the quantity of
Fixed Product (as defined in the relevant CECG Power Purchase Agreement)
delivered to CECG for such hour pursuant to such CECG Power Purchase Agreement.

 

“Current Special Distribution Amount” shall mean, as of any date:

 

[g265992ki03i001.gif], where:

 

 

A = the EDFD Tax Sharing Amount as of such date,

B = the Constellation Tax Sharing Amount as of such date,

C = the aggregate Percentage Interest with respect to all Members holding A
Units as of such date, and

D = the aggregate amount distributed pursuant to Section 6.2(c) on or prior to
such date and Section 6.2(e) prior to such date;

 

provided, that the Current Special Distribution Amount as of any date shall
equal $0 if it would otherwise be negative as of such date.  Exhibit C to this
Agreement contains an example of the computation of the Current Special
Distribution Amount.

 

“Current Tax Distribution Amount” shall mean (i) as of any date that is the
fifth day preceding an installment due date specified in Section 6655(c) of the
Code, the quotient obtained by dividing (a) the Current Tax Shortfall of the
Member with the greatest Current Tax Shortfall (in relation to its Percentage
Interest) as of such date by (b) the Percentage Interest with respect to such
Member, and (ii) $0 as of any other date.  Exhibit C to this Agreement contains
an example of the computation of the Current Tax Distribution Amount.

 

“Current Tax Shortfall” shall mean, for each Member, as of any date:

 

[g265992ki03i002.gif] , where:

 

A = the aggregate amount of taxable income allocable to such Member pursuant to
this Agreement through such date for the taxable year during which such date
falls,

B = the Effective Tax Rate, and

 

7

--------------------------------------------------------------------------------


 

C = the aggregate amount distributed to such Member pursuant to Section 6.2 on
or prior to such date but during such taxable year;

 

provided, that the Current Tax Shortfall for any Member as of any date shall
equal $0 if it would otherwise be negative as of such date.  Exhibit C to this
Agreement contains an example of the computation of the Current Tax Shortfall.

 

“Day” means a calendar day.

 

“Declared Distribution Amount” shall mean, as of any date, the aggregate amount
declared, but not yet paid, by the Board of Directors to be distributed to all
Members as of such date other than in connection with the early termination of
any CECG Power Purchase Agreement.

 

“Defaulting Member” has the meaning specified in the definition of “Event of
Default.”

 

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable for federal income Tax
purposes with respect to an asset for such Fiscal Year; provided, however, that
if the Gross Asset Value of an asset differs from its adjusted basis for federal
income Tax purposes at the beginning of such Fiscal Year, Depreciation shall be
an amount that bears the same ratio to such beginning Gross Asset Value as the
federal income Tax depreciation, amortization or other cost recovery deduction
with respect to such asset for such Fiscal Year bears to such beginning adjusted
Tax basis; and, provided further, that if the federal income Tax depreciation,
amortization or other cost recovery deduction with respect to such asset for
such Fiscal Year is zero, Depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
Board of Directors.

 

“Director” means any person hereafter elected to act and who is serving as a
member of the Board of Directors as provided in this Agreement.

 

“EDFD” has the meaning set forth in the preamble.

 

“EDFD Annual Tax Savings Amount” means, for each Fiscal Year, the amount
determined to be the EDFD Annual Tax Savings Amount for such Fiscal Year
pursuant to Section 8.4(a).  Interest shall accrue on (and shall thereafter be
considered part of) the EDFD Annual Tax Savings Amount for each Fiscal Year at a
rate of 7.5% per annum until the 15th day after the filing of the Company’s
annual IRS Form 1065 for such Fiscal Year; provided, that, (i) for purposes of
computing such interest, it shall be presumed that twenty-five percent (25%) of
the EDFD Annual Tax Savings Amount for each Fiscal Year was recognized by EDFD
and each of its Affiliates that holds A Units on each of the four installment
due dates (as specified in Section 6655(c) of the Code) occurring in such Fiscal
Year, unless EDFD demonstrates otherwise, (ii) such interest shall not accrue on
the EDFD Annual Tax Savings Amount for any Fiscal Year in which the
Constellation Tax Savings Amount exceeds the EDFD Tax Savings Amount, and (iii)
for the first Fiscal Year in which the EDFD Tax Savings Amount exceeds the
Constellation Tax Savings Amount, and for any subsequent Fiscal Year in which
the excess of the EDFD Tax Savings Amount over the Constellation Tax Savings
Amount is less than the

 

8

--------------------------------------------------------------------------------


 

EDFD Annual Tax Savings Amount for such Fiscal Year, such interest shall accrue
solely on an amount of the EDFD Annual Tax Savings Amount which equals the
difference between the EDFD Tax Savings Amount and the Constellation Tax Savings
Amount.  Exhibit C to this Agreement contains an example of the computation of
the EDFD Annual Tax Savings Amount.

 

“EDFD Directors” has the meaning set forth in Section 7.2(a).

 

“EDFD Tax Savings Amount” means, on any date, the aggregate of all EDFD Annual
Tax Savings Amounts for all Fiscal Years ending prior to such date.  Exhibit C
to this Agreement contains an example of the computation of the EDFD Tax Savings
Amount.

 

“EDFD Tax Sharing Amount” means, on any date, 50% of the EDFD Tax Savings
Amount.  Exhibit C to this Agreement contains an example of the computation of
the EDFD Tax Sharing Amount.

 

“EDFI” has the meaning set forth in the preamble.

 

“EDFTNA Power Purchase Agreement” means each 1992 ISDA Master Agreement (U.S.
Version) (Multicurrency - Cross Border), dated as of the Effective Date, between
EDF Trading North America, LLC (and its permitted successors and assigns) and
the applicable Company-Generation Sub, together with each Confirmation (as
defined in such power purchase agreement) thereunder.

 

“Effective Tax Rate” means forty 40% or such other percentage rate as determined
by the Board of Directors in its reasonable discretion to reflect the highest
composite federal and state statutory income tax rate (net of the federal income
tax benefit of the state income tax deduction).

 

“Event of Default” means, as to any Member (the “Defaulting Member”) (it being
understood that the Constellation Members shall collectively be considered a
Defaulting Member if either CNL or CEN is a Defaulting Member), the occurrence
of the Defaulting Member’s material violation, breach or default of its
obligations under a material provision of this Agreement, which has not been
cured within thirty (30) Days following notice from a Member other than the
Defaulting Member, except that:

 

(a)        in connection with a violation, breach or default of a Defaulting
Member’s payment obligations under this Agreement, the cure period shall be five
(5) Business Days following notice from a Member other than the Defaulting
Member; and

 

(b)        in connection with any violation, breach or default of a Defaulting
Member’s obligations other than payment obligations under this Agreement, if the
Defaulting Member makes reasonably diligent efforts to cure such Event of
Default the cure period shall be extended, but only to the extent reasonably
necessary, for up to an additional thirty (30) Days.

 

“Excluded Transfers” has the meaning set forth in Section 9.1(a).

 

“Fair Market Value” means a valuation agreed by the parties or determined
through Baseball Arbitration.

 

9

--------------------------------------------------------------------------------


 

“Fiscal Year” has the meaning set forth in Section 5.2.

 

“Fixed Product” has the meaning assigned to such term in the applicable CECG
Power Purchase Agreement.

 

“Fixed Product Exposure” means Total Exposure less amounts in respect of
deliveries under the CECG Power Purchase Agreements that are payable under the
CECG Power Purchase Agreements but not yet due.

 

“GAAP” means accounting principles generally accepted in the United States, as
consistently applied throughout the relevant period.

 

“Governmental Authority” means any domestic or foreign governmental or
regulatory authority, agency, court, commission or other governmental or
regulatory entity (including any self-regulatory organization).

 

“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for federal income Tax purposes, except as follows:

 

(a)        the initial Gross Asset Value of any asset contributed by a Member to
the Company shall be the fair market value of such asset at the time of such
contribution;

 

(b)        the Gross Asset Values of all Company assets may, in the sole
discretion of the Board of Directors, be adjusted to equal their respective
gross fair market values (as determined by the Board of Directors), as of the
following times: (i) the acquisition of an additional interest in the Company by
any new or existing Member in exchange for more than a de minimis Capital
Contribution; (ii) the distribution by the Company to a Member of more than a de
minimis amount of Company property as consideration for an interest in the
Company; and (iii) the liquidation of the Company within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(g);

 

(c)        the Gross Asset Value of any Company asset distributed to any Member
shall be adjusted immediately prior to such distribution to equal the gross fair
market value of such asset as of the date of distribution (as determined by the
Board of Directors); and

 

(d)        the Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Section 1.704-1(b)(2)(iv)(m) of the Treasury Regulations.

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraph (a), (c) or (d) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Net Income and Net Loss.

 

“Guarantee” has the meaning set forth in Section 13.5.

 

10

--------------------------------------------------------------------------------


 

“Inconsistent Position” has the meaning set forth in Section 8.5(b).

 

“Investee Company” means a Person in which the Company or any of its
Subsidiaries owns equity constituting less than 50% of the total equity
interests of such Person.

 

“IRS” means the U.S. Internal Revenue Service or any successor agency.

 

“Licensed Facility” means a facility that maintains an NRC license.

 

“Licensed Subsidiary” means a Subsidiary of the Company that maintains a license
with the NRC.

 

“Master Agreement” has the meaning set forth in the recitals.

 

“Member” or “Members” means, unless such Person ceases to be a Member, CNL, CEN,
EDFD and any Person who subsequently is admitted as a member of the Company in
accordance with Section 3.2, Section 7.8, Article IX, or Section 12.2, as
applicable.

 

“Membership Interest” means the total of all ownership rights of a Member in the
Company, which Membership Interest shall be expressed by the number of Units
held by a Member.

 

“Monthly Distribution Amount” shall mean, as of any date, the excess of (i) the
sum obtained by adding up the Current Exposures of all CECG Power Purchase
Agreements for each of the months ending prior to such date over (ii) the
aggregate amount distributed pursuant to Section 6.2(g) prior to such date;
provided, that (a) for purposes of clause (i) of this sentence, the Current
Exposures of all CECG Power Purchase Agreements for any month shall be deemed to
be $0 if the aggregate of the Total Exposures with respect to all CECG Power
Purchase Agreements would be $0 or a negative number assuming that the Early
Termination Dates (as defined in the CECG Power Purchase Agreements) were to all
occur during such month, and (b) the Monthly Distribution Amount as of any date
shall equal $0 if, as of such date, the Unit A Accelerated Distribution Amount
is greater than $0.

 

“Monthly Energy Hedge Transaction” has the meaning assigned to such term in the
applicable CECG Power Purchase Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. or its successor.

 

“NAC” has the meaning set forth in Section 7.5, and shall be composed initially
of those individuals listed on Exhibit B.

 

“Net Available Cash” shall mean, at any time, all cash of the Company that the
Board of Directors determines is available for distribution, after taking into
account projected cash requirements (including reserves for future operations of
the business and contingencies, and capital requirements) and subject to any
restrictions set forth in any credit or other agreement binding on the Company.

 

11

--------------------------------------------------------------------------------


 

“Net Income” and “Net Loss” means, as appropriate, for any Fiscal Year, the
taxable income or taxable loss of the Company determined in accordance with Code
Section 703(a) for such period or other applicable period for federal income Tax
purposes taking into account any separately stated items, increased by the
amount of any Tax-exempt income of the Company during such period and decreased
by the amount of any Code Section 705(a)(2)(B) expenditures (within the meaning
of Treasury Regulations Section 1.704-1(b)(2)(iv)(i)) of the Company.  Gain or
loss from any disposition of property shall be computed by reference to the
Gross Asset Value of the property disposed of, notwithstanding that the adjusted
Tax basis of such property may differ from its Gross Asset Value.  In lieu of
the depreciation, amortization, or other cost recovery deductions taken into
account in computing taxable income or loss, there shall be taken into account
depreciation computed in accordance with the definition of Depreciation.  In the
event that the Gross Asset Value of any Company asset is adjusted, the amount of
such adjustment shall be treated as an item of gain or loss, as appropriate and
shall be taken into account for purposes of computing Net Income or Net Loss.

 

“New Securities” has the meaning set forth in Section 10.1(b).

 

“Non-Controllable Items” has the meaning set forth in Section 7.4(c).

 

“NRC” means the U.S. Nuclear Regulatory Commission or any successor agency.

 

“Objection Notice” has the meaning set forth in Section 8.2(b).

 

“Offering Member” has the meaning set forth in Section 9.3(a).

 

“Original Master Agreement” shall mean that certain Master Put Option and
Membership Interest Purchase Agreement, dated as of December 17, 2008 (as in
effect prior to any amendments thereof), by and among Constellation, EDFD, EDFI
and the Company.

 

“Parallel Vehicle” has the meaning set forth in Section 13.3.

 

“Parent” means, as applicable, Constellation or EDFI.

 

“Parent CEO” means, with respect to any Member, the chief executive officer of
the ultimate parent entity of such Member.

 

“Percentage Interest” with respect to a Member is set forth on Exhibit A, as the
same shall be amended from time to time in accordance with this Agreement.  The
Percentage Interest of each Member is calculated by dividing the number of Units
owned by a Member by the total number of Units owned by all Members, and shall
be adjusted from time to time in accordance with Section 3.1(d).

 

“Permitted Transfer” has the meaning set forth in Section 9.1(a).

 

“Permitted Transferee” means a Member’s Affiliate that is wholly-owned by the
same ultimate parent entity; provided, however, that no Person shall be a
Permitted Transferee (a) if the Transfer to such Person is made with the intent
that the Transferee will make a subsequent Transfer or the transferor will
subsequently Transfer interests in such Transferee in order to

 

12

--------------------------------------------------------------------------------


 

avoid the Transfer restrictions that would otherwise be applicable and
(b) unless such Person agrees in writing with the Company at the time of such
Transfer to Transfer back to the transferring Member the Transferred Membership
Interests if such Person ceases to be a Permitted Transferee.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership or other entity.

 

“Power Services Agency Agreement” means that certain Power Services Agency
Agreement, dated as of [                ], 2009, between the Company and CECG.

 

“PPA Amounts Owed” has the meaning set forth in Section 6.5(b).

 

“PPA Payments” has the meaning set forth in Section 6.5(a).

 

“Preemptive Notice” has the meaning set forth in Section 10.1(a).

 

“Prime Rate” means the prime rate published in the Wall Street Journal on the
last Day of each month (or, if not a publication Day, the prime rate last
published prior to such last Day).

 

“Provisional Budget” has the meaning set forth in Section 7.4(b).

 

“Redemption Price” has the meaning set forth in Section 12.2(a).

 

“Repurchase Election Period” has the meaning set forth in Section 12.2(a).

 

“Risk Profile Guidelines” means the risk profile guidelines of the Company
established and maintained in accordance with Section 10.3(e).

 

“Rules” has the meaning set forth in Section 13.4(b).

 

“S&P” means the Standard & Poor’s Rating Group, a Division of The McGraw-Hill
Companies, Inc., or its successor.

 

“Special Matter” has the meaning set forth in Section 7.2(j).

 

“Specified Actions” has the meaning set forth in Section 7.2(k).

 

“Strategic Plan” has the meaning set forth in Section 7.4(a).

 

“Subsidiary” means, for any Person (the “parent”) at any date, any other Person
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other Person
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interest are, as of such
date, owned, Controlled or held, directly or indirectly, by the parent, or
(b) that is, as of such date, otherwise Controlled by the parent or one or more
Subsidiaries of the parent.

 

13

--------------------------------------------------------------------------------


 

“Tax” means any U.S. federal, state, local or non-U.S. tax or other governmental
charge, fee, levy or assessment of whatever kind or nature, including all U.S.
federal, state, local or non-U.S. income, gross receipts, windfall profits,
severance, property, production, sales, use, license, excise, franchise,
employment, premium, recording, documentary, transfer, back-up withholding,
turnover, net asset, capital gains, value added, estimated, ad valorem, payroll
and employee withholding, stamp, customs, occupation or similar taxes, and any
social charges or contributions together with any interest, additions, or
penalties with respect to these Taxes and any interest or penalties.

 

“Tax structure” has the meaning set forth in Section 13.10.

 

“Terminating Event” means, and shall occur upon the following:

 

(a)        If a Member:

 

(i)    Makes an assignment for the benefit of creditors;

 

(ii)   Files a voluntary petition in bankruptcy;

 

(iii)  Is adjudged bankrupt or insolvent or has entered against the person an
order for relief in any bankruptcy or insolvency proceeding;

 

(iv)  Files a petition or answer seeking for that person any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any statute, law or regulation;

 

(v)   Seeks, consents to, or acquiesces in the appointment of a trustee for,
receiver for, or liquidation of the Member or of all or any substantial part of
the person’s properties; or

 

(vi)  Files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against the person in any proceeding
described in this subsection.

 

(b)        The continuation of any proceeding against the Member seeking
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any statute, law, or regulation, for one
hundred and twenty (120) Days after the commencement thereof, or the appointment
of a trustee, receiver, or liquidator for the Member or all or any substantial
part of the Member’s properties without the Member’s agreement or acquiescence,
which appointment is not vacated or stayed for one hundred and twenty (120) days
or, if the appointment is stayed, for one hundred and twenty (120) days after
the expiration of the stay during which period the appointment is not vacated.

 

(c)        In the event not covered under (a) or (b), if a Bankruptcy Event
occurs with respect to a Member;

 

(d)        In the case of a Member:

 

14

--------------------------------------------------------------------------------


 

(i)    who is an individual, the individual’s death or  adjudication by a court
of competent jurisdiction as incompetent to manage the individual’s person or
property;

 

(ii)   who is acting as a Member by virtue of being a trustee of a trust, the
termination of the trust;

 

(iii)  that is a partnership or a limited liability company, the dissolution and
commencement of winding up of the partnership or limited liability company;

 

(iv)  that is a corporation, the dissolution of the corporation or the
revocation of its charter; or

 

(v)   the distribution by the fiduciary of the estate’s entire interest in the
Company;

 

and, in any such case under (d)(i) through (d)(v), the successor or successors
to the Member do not comply and/or cannot comply with the provisions of
Article IX of this Agreement.

 

“Three-Year Budget” has the meaning set forth in Section 7.4(a).

 

“Total Exposure” means, with respect to each Company-Generation Sub and the CECG
Power Purchase Agreement to which it is a party, the amount payable, if any, by
CECG to such Company-Generation Sub upon the occurrence of an Early Termination
Date (as defined in the relevant CECG Power Purchase Agreement) pursuant to
Section 6(e) of such CECG Power Purchase Agreement, after giving effect to any
setoff made in accordance with Section 6(f) of such CECG Power Purchase
Agreement and any payment received from or on behalf of CECG in respect of the
amount payable on such Early Termination Date, in each case as determined by
each Company Generation -Sub, respectively, in the manner provided for in the
respective CECG Power Purchase Agreements.

 

“Transfer” means, when used as a noun, any direct or indirect voluntary or
involuntary sale, hypothecation, pledge, assignment, attachment or other
transfer, including a transfer resulting from a merger, consolidation,
assignment of assets or other similar transaction, and, when used as a verb,
means voluntarily or involuntarily to sell, hypothecate, pledge, assign or
otherwise transfer.

 

“Transferee” has the meaning set forth in Section 9.1(a).

 

“Transfer Notice” means the written notice given by a Member proposing to
Transfer a Membership Interest, which shall include all details of such proposed
Transfer, including the name of the Transferee and its material Affiliates, the
date of the proposed Transfer, the portion of the Member’s Membership Interest
to be Transferred, and the cash purchase price for the Membership Interest.

 

15

--------------------------------------------------------------------------------


 

“Treasury Regulations” means the income Tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

 

“Unadmitted Assignee” has the meaning set forth in Section 12.2(a).

 

“Unburdened Cost” shall mean such party’s out-of-pocket cost (including overhead
and benefits), but shall exclude any profit.

 

“Unit A Accelerated Distribution Adjustment Amount” shall mean, as of any date
specified as an “Early Termination Date” under Section 6 of any CECG Power
Purchase Agreement:

 

[g265992ki03i003.gif] , where:

 

A = the aggregate Percentage Interest with respect to all Members holding A
Units as of such date,

B = the Declared Distribution Amount as of such date, provided, however, that
for purposes of calculating a Unit A Accelerated Distribution Adjustment Amount,
the Declared Distribution Amount shall not include any portion thereof that has
been included in a prior Unit A Accelerated Distribution Adjustment Amount, and

C = the aggregate of the Total Exposures with respect to all such CECG Power
Purchase Agreements.

 

Exhibit C to this Agreement contains an example of the computation of the Unit A
Accelerated Distribution Adjustment Amount.

 

“Unit A Accelerated Distribution Amount” shall mean, as of any date, (i) $0, if,
on or prior to such date, no CECG Power Purchase Agreement is or has been
subject to an early termination, and (ii) otherwise, (a) the aggregate amount of
all Unit A Accelerated Distribution Adjustment Amounts as of such date and all
dates prior to such date minus (b) the aggregate amount distributed pursuant to
Section 6.2(a) prior to such date.  Exhibit C to this Agreement contains an
example of the computation of the Unit A Accelerated Distribution Amount.

 

“Unit A Accelerated Liquidation Amount” shall mean, as of any date, (i) $0, if,
on or prior to such date, no CECG Power Purchase Agreement is or has been
subject to an early termination, and (ii) otherwise:

 

[g265992ki03i004.gif], where:

 

 

A = the aggregate of the Total Exposures with respect to all CECG Power Purchase
Agreements that are or have been subject to an early termination on or prior to
such date,

B = the aggregate Percentage Interest with respect to all Members holding A
Units as of such date,

C = the aggregate Percentage Interest with respect to all Members holding B
Units as of such date, and

 

16

--------------------------------------------------------------------------------


 

D = the aggregate amount distributed pursuant to Section 6.2(a) (other than
amounts attributable to Declared Distribution Amounts) and
Section 12.4(b)(iv) prior to such date.

 

Exhibit C to this Agreement contains an example of the computation of the Unit A
Accelerated Liquidation Amount.

 

“Unit B Accelerated Distribution Adjustment Amount” shall mean, as of any date
specified as an “Early Termination Date” under Section 6 of any CECG Power
Purchase Agreement, the product of (i) the aggregate Percentage Interest with
respect to all Members holding B Units as of such date multiplied by (ii) the
Declared Distribution Amount as of such date, provided, however, that for
purposes of calculating a Unit B Accelerated Distribution Adjustment Amount, the
Declared Distribution Amount shall not include any portion thereof that has been
included in a prior Unit B Accelerated Distribution Adjustment Amount. 
Exhibit C to this Agreement contains an example of the computation of the Unit B
Accelerated Distribution Adjustment Amount.

 

“Unit B Accelerated Distribution Amount” shall mean, as of any date, (i) $0, if,
on or prior to such date, no CECG Power Purchase Agreement is or has been
subject to an early termination, and (ii) otherwise, (a) the aggregate amount of
all Unit B Accelerated Distribution Adjustment Amounts as of such date and all
dates prior to such date minus (b) the aggregate amount distributed pursuant to
Section 6.2(b) prior to such date.  Exhibit C to this Agreement contains an
example of the computation of the Unit B Accelerated Distribution Amount.

 

“Units” means units of Membership Interests in the Company having the rights set
forth in this Agreement.

 

“Withdrawal Interest” has the meaning set forth in Section 12.2(a).

 

“Withdrawn Member” has the meaning set forth in Section 12.2(a).

 

“Withholding Agent” has the meaning set forth in Section 6.6(a).

 

Capitalized terms not otherwise defined in this Article I shall have the
meanings ascribed to such terms in this Agreement.

 

17

--------------------------------------------------------------------------------


 

ARTICLE II

 

ORGANIZATION AND NAME; OFFICE; PURPOSE

 

Section 2.1             Organization.  The Company was formed on December 15,
1999 by the execution and filing with the Department of Assessments and Taxation
of the State of Maryland of the Articles of Organization.

 

Section 2.2             Name of the Company.  The name of the Company is
“Constellation Energy Nuclear Group, LLC.”  The Company may do business under
that name and under any other name or names that the Board of Directors may, in
its sole discretion, determine.  If the Company does business under a name other
than that set forth above, then the Company shall file a trade name application
as required by law.

 

Section 2.3             Purpose.  The Company is organized:

 

(a)          To operate as a holding company;

 

(b)          To directly and indirectly, purchase, own, operate, manage and sell
assets involved in nuclear power generation, storage and distribution
businesses, including, without limitation, ownership interests in the Company’s
Subsidiaries, and their respective assets;

 

(c)          To enter into any agreement providing for the management, operation
and administration of the activities of the Company and its Subsidiaries
including any agreements for the sale of electric capacity, energy or ancillary
services;

 

(d)          To negotiate, authorize, execute, deliver and perform any agreement
or instrument or document relating to the activities set forth in clauses
(a) through (c) above; and

 

(e)          To have all of the powers permitted by the Act.

 

18

--------------------------------------------------------------------------------


 

Section 2.4             Principal Office.  The principal office of the Company
shall be located at 750 East Pratt Street, Baltimore, Maryland 21202, or at any
other place or places within the State of Maryland as the Board of Directors
shall, in its sole discretion, deem necessary or advisable.

 

Section 2.5             Resident Agent.  The name and address of the Company’s
resident agent in the State of Maryland shall be CT Corporation System, 300 East
Lombard Street, Baltimore, Maryland 21202.  The name and/or address of the
resident agent of the Company may at any time be changed by filing the new name
and/or address with the Maryland Department of Assessments and Taxation pursuant
to the Act.

 

Section 2.6             Term.  This Agreement shall be effective as of the date
hereof.  The existence of the Company shall be perpetual, unless terminated in
accordance with the provisions of this Agreement.

 

Section 2.7             No State Law Partnership; No Concerted Action.

 

(a)        Notwithstanding the provisions of Article VIII, the Members intend
that the Company shall not be a partnership (including a general partnership or
a limited partnership), and that no Member shall be a partner of any other
Member with respect to the business of the Company for any purposes other than
U.S. federal, state and local Tax purposes, and this Agreement shall not be
construed to suggest otherwise.

 

(b)        Each Member hereby acknowledges and agrees that, except as expressly
provided herein, in performing its obligations or exercising its rights
hereunder, it is acting independently and is not acting in concert with, on
behalf of, as agent for, or as joint venturer or partner of, the other Member. 
Other than in respect of the Company, nothing contained in this Agreement shall
be construed as creating a corporation, association, joint stock company,
business trust, organized group of persons, whether incorporated or not, among
or involving any Member or its Affiliates, and nothing in this Agreement shall
be construed as creating or requiring any continuing relationship or commitment
as between such parties other than as specifically set forth herein.  Nothing
contained in this Agreement shall be construed as creating any fiduciary
relationship of any nature between the Members.

 

19

--------------------------------------------------------------------------------


 

Section 2.8             Lack of Authority of Members.  Except as expressly set
forth herein, the Members shall not have the authority or power to act for or on
behalf of the Company, to do any act that would be binding on the Company, or to
incur any expenditures, debts, liabilities or obligations on behalf of the
Company.  Accordingly, no Member shall be considered an agent of the Company
solely by virtue of being a Member, and no Member shall have authority to act
for or bind the Company solely by virtue of being a Member.

 

Section 2.9             Limitation of Liability of Members.  To the fullest
extent permitted by Applicable Law, each Member’s liability to provide capital
or other assets to the Company shall be limited to such Member’s agreed
investment in the Company, including any Additional Capital Contributions such
Member is committed to make under this Agreement to the extent such investment
or contribution has not yet been made, and in the case of Additional Capital
Contributions, such obligation shall be solely to provide such contributions for
the purposes such Member has committed to make such Additional Capital
Contributions, and no Member shall have any further obligation to make any other
contributions of capital or provide other property to the Company.

 

Section 2.10           No Personal Liability of Members.  The debts, obligations
and liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and, to
the fullest extent permitted by Applicable Law, no Member shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a Member of the Company.  No Member shall be liable for any
obligation of the Company unless such liability is expressly assumed by such
Member in a separate written agreement signed by such Member.

 

ARTICLE III

 

MEMBERSHIP INTERESTS; ADDITIONAL MEMBERS

 

Section 3.1             Membership Interests.

 

(a)        The Company has authorized the issuance of 10,000 Units, which may be
designated as one or more classes or series of Units.  The Board of Directors
may authorize the issuance of additional Units or the creation of additional
classes of Units having such powers, designations and preferences and rights as
may be determined by the Board of Directors pursuant to an action of the Board
of Directors (subject to the other terms of this Agreement (e.g., Section 3.2)),
and the Board of Directors shall have the authority to make such amendments to
this Agreement as are necessary or appropriate to give effect to the foregoing,
subject to the requisite Member consent under Section 7.8.

 

(b)        On the effective date hereof, EDFD acquired 49.99% of the outstanding
Units pursuant to the terms of the Master Agreement.  For so long as EDFD or any
of its Affiliates maintains ownership of such acquired Units, the Units held by
EDFD and its Affiliates shall be designated as “A Units.”  All other Units shall
be designated as “B Units” provided, however, to the extent EDFD or any of its
Affiliates transfers any of the A Units to another Person, such transferred
Units shall not be designated as B Units.

 

20

--------------------------------------------------------------------------------


 

(c)        The Membership Interests shall be uncertificated; provided, however,
that all or a portion of a Member’s Membership Interest shall be certificated
upon written request of such Member, in which event the Board of Directors shall
establish procedures related to certificated Membership Interests.

 

(d)        The Units (as set forth on Exhibit A) shall be adjusted from time to
time, as applicable, to reflect (i) the Transfer by a Member of its Membership
Interests in accordance with this Agreement, (ii) the admission of a new Member
in accordance with this Agreement, (iii) Additional Capital Contributions made
by the Members in accordance with Section 4.2, and (iv) such other events as
otherwise may give rise to a change in a Member’s ownership of its Membership
Interests under this Agreement.  Upon any change in a Member’s ownership of its
Membership Interests, the Board of Directors shall (or shall cause the CEO to)
amend Exhibit A to properly reflect such change, including any change to the
Percentage Interests of the Members, and the Board of Directors shall (or shall
cause the CEO to) deliver a copy of Exhibit A, as so amended, to each Member.

 

Section 3.2             Additional Members.

 

(a)        After the date hereof, a Person may be admitted to the Company as a
Member only pursuant to an action by the Board of Directors in accordance with
Section 7.2(j)(vii) (but subject to the restrictions in Section 10.1 and the
requirement for Member approval in Section 7.8, or pursuant to Article IX in the
case of Transfers of Membership Interests by existing Members, or pursuant to
Section 12.2, as applicable.  Notwithstanding, and in addition to, the
foregoing, no Person shall be admitted as a Member unless (x) such Person shall
execute and deliver a counterpart of this Agreement, and (y) the Board of
Directors is satisfied that such admission would not result in a violation of
any Applicable Law or any term or condition of this Agreement.

 

(b)        In the event a new Member is to be admitted by the Board of Directors
as provided in Section 3.2(a), the Board of Directors shall determine, in
accordance with Section 7.2(j)(vii), the terms of such new Member’s admission,
including the amount of such new Member’s Capital Contribution and the number of
Units to be issued to such new Member.

 

Section 3.3             Representations and Warranties.

 

(a)        Member Representations.  Each Member represents and warrants to the
other Members and the Company, as to itself only, that:

 

(i)        It has the power and authority to execute and deliver this Agreement
and to perform its obligations under this Agreement.

 

(ii)       The execution, delivery and performance by it of this Agreement has
been duly authorized, and no other action on the part of such Member or its
officers, managers, board of directors, shareholders or members is necessary to
authorize the execution and delivery by it of this Agreement and the performance
by it of its obligations under this Agreement.

 

21

--------------------------------------------------------------------------------


 

(iii)      This Agreement has been duly executed and delivered by it and is a
legal, valid and binding obligation of such Member, enforceable against such
Member in accordance with its terms except (1) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting enforcement of creditors’
rights generally, and (2) the availability of the remedy of specific performance
or injunctive or other forms of equitable relief may be subject to equitable
defenses and would be subject to the discretion of the court before which any
proceeding therefore may be brought.

 

(iv)     It understands that the Company intends to be classified and taxed as a
partnership for U.S. federal Tax purposes and not as a publicly traded
partnership, and accordingly agrees that it will not Transfer any Membership
Interests, or cause any Membership Interests to be marketed, on or through an
“established securities market” within the meaning of Section 7704(b)(1) of the
Code or a “secondary market (or the substantial equivalent thereof)” within the
meaning of Section 7704(b)(2) of the Code, including, without limitation, an
over-the-counter market or an interdealer quotation system that regularly
disseminates firm buy or sell quotations.

 

(v)      It is either:

 

(1)     Not a partnership, grantor trust, S corporation, limited liability
company or other pass-through entity for U.S. federal income Tax purposes; or

 

(2)     If it is an entity referred to in clause (1), then either: (x) it was
not formed for the purpose of acquiring all or part of the Membership Interests
and not more than 40% of the value of the interest of each of its beneficial
owners will be attributable to the Membership Interests so acquired, or (y) it
has and will have only the number of ultimate beneficial owners (looking through
a pass-through entity described in clause (1) above to its beneficial owners,
unless such an entity is able to give the certification in (1) or (2)(x))
identified to the Company in a written letter accompanying this Agreement.

 

(b)        Company Representations.  The Company has the power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement.  The execution, delivery and performance by the Company of this
Agreement has been duly authorized by the Company, and no other action on the
part of the Company or the Company’s Board of Directors or Members is necessary
to authorize the execution and delivery by the Company of this Agreement and the
performance by it of its obligations under this Agreement.  This Agreement has
been duly executed and delivered by the Company and is a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms except (1) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally, and
(2) the availability of the remedy of

 

22

--------------------------------------------------------------------------------


 

specific performance or injunctive or other forms of equitable relief may be
subject to equitable defenses and would be subject to the discretion of the
court before which any proceeding therefore may be brought.

 

ARTICLE IV


CAPITAL CONTRIBUTIONS

 

Section 4.1             Initial Capital Contributions.  No Member shall be
required to make any initial capital contributions to the Company other than
those specified in the Master Agreement.

 

Section 4.2             Additional Capital Contributions.

 

(a)        The Board of Directors shall have the right to call for an Additional
Capital Contribution upon approval of the Board of Directors in accordance with
Section 7.2(j).

 

(b)        Prior to making any Additional Capital Contributions, the Members
shall discuss alternative sources of financing (including debt financing).

 

(c)        A Member’s obligation to make Capital Contributions, if any such
obligation exists, shall not inure to the benefit of, or be enforceable by, any
Person other than the Company, the Board of Directors and the other Members.

 

(d)        The making of or failure to make any Additional Capital Contributions
pursuant to this Section 4.2 shall not affect the right of any Member to
participate in the management of the Company or the governance provisions set
forth in this Agreement.

 

23

--------------------------------------------------------------------------------


 

Section 4.3             Nonpayment of Additional Capital Contributions.  If a
Member fails to make any Additional Capital Contributions required in accordance
with this Article IV within thirty (30) Business Days after it is requested,
interest shall accrue on the unpaid portion at the lesser of (a) the Prime Rate
plus 4% per annum and (b) the maximum rate permitted by Applicable Law.  The
Company or the other Member(s) who is not an Affiliate of the Member failing to
make the Additional Capital Contribution, on behalf of the Company, may
institute proceedings under Sections 13.4(b) and 13.4(c) (it being understood
that the escalation process of Section 13.4(a) would not apply) against a Member
that fails to make any Additional Capital Contributions provided for in this
Article IV.

 

Section 4.4             Advances by Members.  If the Company does not have
sufficient cash to pay its obligations, any Member, upon the approval of the
Board of Directors in accordance with Section 7.2(j), may advance all or part of
the needed funds to or on behalf of the Company, provided, however, that if such
advance is necessary due to a failure by a Member to make an Additional Capital
Contribution, an advance by the Member(s) who is not an Affiliate of the Member
failing to make such Additional Capital Contribution shall not require approval
of the Board of Directors in accordance with Section 7.2(j).  An advance
described in this Section 4.4 shall constitute a loan from such Member(s) to the
Company, shall bear such interest rate as agreed to by the Board of Directors
and such Member(s) from the date of the advance until the date of payment, and
shall not constitute a Capital Contribution.

 

ARTICLE V

 

BOOKS AND RECORDS

 

Section 5.1             Books and Records.  The officers of the Company, acting
under the general supervision of the Board of Directors, shall cause to be
performed all general and administrative services on behalf of the Company in
order to assure that complete and accurate books and records of the Company are
maintained at such place designated by the Board of Directors showing the names,
addresses and respective Membership Interests of the relevant Members, all
receipts and expenditures, assets and liabilities, profits and losses, and all
other records necessary for recording the Company’s respective business and
affairs.

 

Section 5.2             Fiscal Year.  The fiscal year of the Company for
financial and Tax reporting purposes (the “Fiscal Year”) shall end on
December 31 of each year or, if applicable, on the date of dissolution of the
Company, unless a different fiscal year for Tax reporting purposes is required
by the Code.

 

Section 5.3             Bank Accounts.  All funds of the Company will be
deposited in its name in an account or accounts maintained with such bank or
banks selected by the Company.  The funds of the Company shall not be commingled
with the funds of any Member.  Checks will be drawn upon the Company account or
accounts only for the purposes of the Company and shall be signed by one or more
authorized officers of the Company.

 

Section 5.4             Company Information.

 

(a)        The Company agrees to deliver to each Member:

 

24

--------------------------------------------------------------------------------


 

(i)    within fifteen (15) Days after the end of each month in each Fiscal Year,
unaudited monthly income statements and balance sheets of the Company and its
consolidated Subsidiaries;

 

(ii)   within forty-five (45) Days after the end of each fiscal quarter in each
Fiscal Year, unaudited quarterly financial statements of the Company and its
consolidated Subsidiaries;

 

(iii)  within ninety (90) Days after the end of each Fiscal Year, audited annual
consolidated and consolidating financial statements of the Company and its
consolidated Subsidiaries prepared in accordance with GAAP and audited by
PricewaterhouseCoopers LLP (or any successor auditor (which shall be an
independent nationally recognized accounting firm selected by the Board of
Directors in accordance with Section 7.2(g))); and

 

(iv)  with reasonable promptness, such other data and information regularly
prepared for senior management of the Company as from time to time may be
reasonably requested by any Member.

 

(b)        The Company shall afford, and shall cause its Subsidiaries and its
and their respective officers, Directors, employees, auditors, counsel and
agents to afford, each Member (and the Member’s employees and agents) reasonable
access during regular business hours to the Company’s and its Subsidiaries’
respective officers, Directors, employees, auditors, counsel and agents and to
all of the Company’s respective properties, books and records, and shall furnish
(including the right to copy) the Member (and the Member’s respective employees
and agents) with all financial, operating and other data and information as the
Members may reasonably request.

 

ARTICLE VI

DISTRIBUTIONS

 

Section 6.1             Extraordinary Distribution.  Notwithstanding any
provisions herein to the contrary, within seven (7) Business Days of the
Effective Date, the Company shall make a distribution to CNL and shall repay
certain liabilities owed to Constellation in the aggregate amount equal to the
Capital Contribution made by EDFD on the Effective Date.

 

Section 6.2             Distributions Other Than Under Section 12.4.  Subject to
Section 6.4, and except as provided in Section 12.4, the Company shall make
distributions to the Members in the following order and priority:

 

(a)        first, to the Members holding A Units, pro rata in proportion to
their relative Percentage Interests, an amount equal to the Unit A Accelerated
Distribution Amount as of the date of the applicable distribution;

 

25

--------------------------------------------------------------------------------


 

(b)        second, to the Members holding B Units, pro rata in proportion to
their relative Percentage Interests, an amount equal to the Unit B Accelerated
Distribution Amount as of the date of the applicable distribution;

 

(c)        third, to the Members holding B Units, pro rata in proportion to
their relative Percentage Interests, an amount equal to the Accrued Special
Distribution Amount as of the date of the applicable distribution;

 

(d)        fourth, to the Members, pro rata in proportion to their relative
Percentage Interests, an amount equal to the Current Tax Distribution Amount as
of the date of the applicable distribution;

 

(e)        fifth, to the Members holding B Units, pro rata in proportion to
their relative Percentage Interests, an amount equal to the Current Special
Distribution Amount as of the date of the applicable distribution;

 

(f)         sixth, to the Members, pro rata in proportion to their relative
Percentage Interests, an amount equal to the Accrued Tax Distribution Amount as
of the date of the applicable distribution;

 

(g)        seventh, to the Members, pro rata in proportion to their relative
Percentage Interests, an amount equal to the Monthly Distribution Amount as of
the date of the applicable distribution; and

 

(h)        eighth, to the Members, pro rata in proportion to their relative
Percentage Interests, the remaining amount of the applicable distribution, which
amount is approved by the Board of Directors in accordance with
Section 7.2(j)(v).

 

Section 6.3             Distribution Dates and Amounts.  Subject to Section 6.4,
and except as provided in Section 12.4, the Company shall make distributions to
the Members pursuant to Section 6.2 as follows:

 

(a)        on each date specified as an “Early Termination Date” under Section 6
of each CECG Power Purchase Agreement, or as soon as practicable thereafter, in
the minimum amount necessary such that distributions are made pursuant to
Sections 6.2(a) and (b) in the full amounts described therein;

 

(b)        on the fifth day preceding each installment due date specified in
Section 6655(c) of the Code, or as soon as practicable thereafter, in the
minimum amount necessary such that distributions are made pursuant to
Section 6.2(d) in the full amount described therein;

 

(c)        within fifteen (15) days after the filing of the Company’s annual IRS
Form 1065 for each Fiscal Year, or as soon as practicable thereafter, in the
minimum amount necessary such that distributions are made pursuant to Sections
6.2(c) and (e) in the full amounts described therein; and

 

26

--------------------------------------------------------------------------------


 

(d)        on the first Business Day following the 14th day after the end of
each month, or as soon as practicable thereafter, in the minimum amount
necessary such that distributions are made pursuant to Section 6.2(g) in the
full amount described therein.

 

For the avoidance of doubt, all distributions made pursuant to this Section 6.3
shall be made in the order and priority set forth in Section 6.2. 
Notwithstanding anything in this Agreement to the contrary, the approval of the
Board of Directors shall not be required for the Company to make the
distributions provided for in this Section 6.3 or in subsections (a) through
(g) of Section 6.2.

 

Section 6.4             Limitations on Distributions.

 

(a)        Notwithstanding any provisions herein to the contrary, the Company
shall not make a distribution to any Member if such distribution would violate
the Act.

 

(b)        Notwithstanding any provisions herein to the contrary, the Company
shall not make distributions, other than the distributions required to be made
under Section 6.3, at any time in excess of the Net Available Cash at such
time.  Distributions made pursuant to Section 6.2(h) shall be calculated based
on funds from operations (net income plus (i) depreciation and amortization, and
(ii) budgeted capital expenditures and other cash requirements for which a
Member has injected its proportionate share of cash or assets to satisfy such
budgeted amounts, and minus (iii) gains on sales of properties), provided that
the Member receiving such distributions, prior to the receipt of such
distribution, has contributed the full amount of capital to the Company
represented in the calculation for capital expenditures and other projected cash
requirements.  If a Member has not contributed its proportionate share of such
capital expenditures and other projected cash requirements, its distributions
made pursuant to Section 6.2(h) shall be net of such amounts.  For the avoidance
of doubt, the Company shall make the distributions required to be made under
Section 6.3 as soon as the Company has cash available for distribution, subject
to any restrictions set forth in any credit or other agreement binding on the
Company, but regardless of projected cash requirements.

 

(c)        If any obligation or liability of the Company is determined by the
Company or the IRS to be an obligation or liability pursuant to which Tax losses
or deductions are allocated to Members holding B Units in a manner inconsistent
with allocations of the economic losses related thereto, distributions pursuant
to Sections 6.2(c) and (e) will be reduced by an amount equal to the product of
the Effective Tax Rate multiplied by the aggregate amount of such Tax losses and
deductions.

 

Section 6.5             Limitation on Certain Distribution Rights.

 

(a)        In consideration of the right to receive distributions pursuant to
Section 6.2(a), upon receipt of the full Unit A Accelerated Distribution Amount
distributable in connection with the early termination of any particular CECG
Power Purchase Agreement (but only to the extent such Unit A Accelerated
Distribution Amount is not subject to future avoidance, defeasement, offset,
repayment or claw back), the Members holding A Units shall receive on account of
such A Units further distributions pursuant to Section 6.2 of any payments made
by or on behalf of CECG (or CECG’s estate in the event of CECG’s bankruptcy) to
the

 

27

--------------------------------------------------------------------------------


 

relevant Company-Generation Sub on account of CECG’s obligations under such
particular CECG Power Purchase Agreement (the “PPA Payments”) only to the extent
the product of (i) the Percentage Interest of the Members holding A Units and
(ii) the PPA Payments exceeds the Unit A Accelerated Distribution Amount with
respect to such particular CECG Power Purchase Agreement.  To the extent that
the Unit A Accelerated Distribution Amount distributed to the Members holding A
Units in connection with the early termination of any particular CECG Power
Purchase Agreement is subsequently avoided, defeased, offset, repaid or clawed
back, then the Members holding A Units shall be entitled to receive payment of
their full pro rata share of any payments made by or on behalf of CECG (or
CECG’s estate) to the relevant Company-Generation Sub on account of CECG’s
obligations under such particular CECG Power Purchase Agreement.

 

(b)        In the event that CECG has failed to make payment to any
Company-Generation Sub under any particular CECG Power Purchase Agreement (the
“PPA Amounts Owed”) and such failure to make payment has caused a breach under
such particular CECG Power Purchase Agreement, the distributions to which the
Members holding B Units shall be entitled to under Section 6.2 shall be reduced
by the aggregate outstanding PPA Amounts Owed.  To the extent that CECG
subsequently pays to the Company any such PPA Amounts Owed, then the Members
holding B Units shall be entitled to receive distributions in an amount equal to
the total of any such PPA Amounts Owed that are paid to the Company up to the
amount by which their distributions were previously reduced.

 

Section 6.6             Withheld Taxes.

 

(a)        Each Member shall, to the fullest extent permitted by Applicable Law,
indemnify and hold harmless each Person who is, or who is deemed to be, the
responsible withholding agent (the “Withholding Agent”) for federal, state,
local and non-U.S. Tax purposes against all claims, liabilities and expenses of
whatever nature relating to the Withholding Agent’s obligation to withhold and
to pay over, or otherwise pay, any withholding or other Taxes on income or gain
allocable to such Member, payable by the Company or as a result of such Member’s
participation in the Company.

 

(b)        Notwithstanding any other provision herein, each Member hereby
authorizes the Company to withhold and to pay over, or otherwise pay, any
withholding or other Taxes payable by the Company with respect to such Member or
as a result of such Member’s participation in the Company if, and to the extent
that, the Company shall be required to withhold or pay any such Taxes (including
any amounts withheld from amounts payable to the Company to the extent
attributable, in the judgment of the Company, to the interest of such Member in
the Company).  The Member shall be deemed for all purposes stated herein to have
received a payment from the Company pursuant to Section 6.2 as of the time such
withholding or Tax is required to be paid, which payment shall be deemed to be a
distribution with respect to such Member’s Interests.  To the extent that the
aggregate of such deemed payments to a Member for any period does not exceed the
distributions to which such Member is otherwise entitled for such period, the
Company shall reduce the amount of the distributions which would otherwise have
been made to such Member, and if such distributions are not sufficient to
reimburse the Company for such Tax payments (as the Company reasonably
determines), the Company shall notify such Member who shall pay over to the
Company, within fifteen (15)

 

28

--------------------------------------------------------------------------------


 

Business Days of such notice, an amount equal to such shortfall.  Interest shall
accrue on any amounts that a Member fails to pay to the Withholding Agent within
fifteen (15) Business Days after it is requested under this Section 6.6 at the
lesser of (A) the Prime Rate plus 4% per annum and (B) the maximum rate
permitted by Applicable Law.  To the extent commercially reasonable, the Company
shall give prompt notice to each Member of any potential withholding or other
Taxes payable by the Company with respect to such Member or as a result of such
Member’s participation in the Company and shall cooperate with each Member
desiring to take reasonable steps to mitigate any such Tax liability provided,
that (i) any expenses associated with such cooperation shall be borne solely by
the applicable Member and (ii) the Company shall not be precluded from
fulfilling all its withholding and other Tax obligations under Applicable Law
(and shall not be liable to any Member for fulfilling such obligations).

 

(c)        To the extent able, each Member shall deliver to the Company:  (i) an
affidavit in form satisfactory to the Company that such Member (or its partners,
members, shareholders or other owners as the case may be) is or is not subject
to Tax withholding under the provisions of any federal, state, local, foreign or
other law as of the date of this Agreement; and/or (ii) a certificate of
non-foreign status under Treasury Regulations Section 1.1445-5(b)(3)(ii) (or any
successor provision), and any other certificates, forms, or instruments
reasonably requested by the Company relating to such Member’s status under such
laws.  Each Member shall cooperate with the Company to the extent reasonably
requested by it in connection with any Tax audit of or involving the Company or
any of its existing or former investments.

 

(d)        The economic burden of any Tax (whether collected through withholding
or directly imposed on the Company or any subsidiary (whether by law, regulation
or contract)) that, in the Company’s reasonable discretion (as determined by the
Board of Directors), is attributable to the identity or jurisdiction of a Member
or to such Member’s failure to provide the information described in
Section 6.6(c) will be specially allocated by the Company to any such Member and
the Company may similarly specially allocate amounts held in reserve by the
Company or any subsidiary related to such Tax, or an indemnity related thereto,
or a purchase price discount, holdback, offset or similar reduction in gross
proceeds reasonably related to such Tax.  Any such Member shall be treated as
having received an amount equal to all such Taxes paid or withheld as a
distribution pursuant to Section 6.2.

 

Section 6.7             Information to be Provided by Members.

 

(a)        Prior to this Agreement becoming effective, each Member shall provide
a duly completed and executed valid IRS Form W-9 or W-8BEN, and shall provide a
new IRS Form W-9 or W-8BEN (or successor forms) promptly upon learning that any
form provided to the Company has become obsolete or incorrect.

 

(b)        In case of any assignment of a Membership Interest or admission of a
new Member pursuant to this Agreement, a Member shall (unless waived in writing
by the Company) provide a duly completed and executed valid IRS Form W-9 or
W-8BEN (or successor forms) prior to such assignment or admission becoming
effective and shall provide a new IRS Form W-9 or W-8BEN (or successor form)
promptly upon learning that any form provided to the Company has become obsolete
or incorrect.

 

29

--------------------------------------------------------------------------------


 

ARTICLE VII

MANAGEMENT: RIGHTS, POWERS AND DUTIES

 

Section 7.1             General.

 

(a)        Except as provided in this Agreement and except for situations in
which the approval of any or all Members is expressly required by this Agreement
or non-waivable provisions of Applicable Law, (i) all of the powers of the
Company shall be exercised by or under the authority of, and the business and
affairs of the Company shall be managed under the direction of, a board of
directors (the “Board of Directors”) and (ii) the Board of Directors may make
all decisions and take all actions for the Company not otherwise provided for in
this Agreement.  The Board of Directors must act as a board in accordance with
the provisions of this Agreement, and no individual Director, as such, shall
have any authority to bind or act for, or assume any obligation or
responsibility on behalf of, the Company unless expressly authorized to do so by
action taken by the Board of Directors in accordance with this Agreement.

 

(b)        The Members shall have no power to participate in the management or
affairs of the Company other than the right to appoint Directors and the right
to nominate or designate officers as expressly set forth herein and the right to
vote on the matters set forth in Section 7.8 or matters requiring approval of
the Members as set forth herein or under Applicable Law.  The Members shall not
have meetings or voting rights with respect to the management of the Company and
shall not be entitled to vote on or consent to or approve or disapprove actions
or decisions regarding the Company except as expressly provided herein or as
required by Applicable Law.  Accordingly, no Member shall be considered an agent
of the Company solely by virtue of being a Member, and no Member shall have
authority to act for or bind the Company solely by virtue of being a Member. 
Members shall act by written consent with respect to any action required or
permitted to be taken by the Members.

 

Section 7.2             The Board of Directors.

 

(a)        Composition.  The Board of Directors shall be composed of ten
(10) Directors.  Each of CNL and EDFD and their respective successors, if any,
shall have the right as a Member to appoint five (5) Directors to the Board
(such Directors, the “CNL Directors” and the “EDFD Directors,” respectively),
which directors shall include the Chairman (who shall be a U.S. citizen). All of
the Directors appointed by CNL or any successor to CNL shall be U.S. citizens. 
The Board shall elect the CEO of the Company.

 

The initial Directors appointed by CNL shall be: Michael Wallace, Henry Barron,
Charles Berardesco, Jonathan Thayer and Kathleen Hyle.

 

The initial Directors appointed by EDFD shall be:  Jean-Pierre Benqué, Jean-Paul
Palma, Stéphane Ramon, Jacques Regaldo, and Jacques Sacreste.

 

30

--------------------------------------------------------------------------------


 

(b)        Election and Tenure of Directors.  Each Director shall hold office
until his successor has been appointed and qualified, or until the earlier of
his death, disability, resignation or removal as provided in this Agreement.

 

(c)        Removals and Vacancies.  Any Director may be removed at any time,
with or without cause, only by the Member or its successor, if any, if such
successor is a Member, that appointed such Director.  Any Director may resign at
any time upon written notice to the Board of Directors and the Members.  Such
resignation shall take effect at the time specified in the written notice, or,
if no time is specified therein, at the time of its receipt by the Members;
provided, however, that the acceptance of a resignation will not be necessary to
make it effective, unless so specified in the resignation.  Any vacancy on the
Board of Directors may only be filled by the Member or their respective
successors, if any, if such successor is a Member, that originally appointed the
Director who is no longer serving in such capacity.  The applicable Member or
their respective successors, if any, if such successor is a Member, shall
promptly appoint a replacement for any such Director who has resigned or was
removed.

 

(d)        Regular Meetings.  Regular meetings of the Board of Directors shall
be held no less frequently than quarterly at such time as may be designated from
time to time by the Board of Directors.  All meetings of the Board of Directors
shall be held at the general offices of the Company or elsewhere, as determined
from time to time by the Board of Directors.

 

(e)        Special Meetings.  Special meetings of the Board of Directors may be
held at any time or place upon call by the Chairman of the Board of Directors or
the CEO or upon the written request of at least two (2) Directors (addressed to
the Secretary of the Company).

 

(f)         Notice of Meeting.  The Secretary shall give notice to each Director
of each regular and special meeting of the Board of Directors.  The notice shall
state the time, place and agenda of the meeting and include appropriate
documentation to be considered at the meeting.  Notice for regular meetings is
given to a Director when it is delivered personally to the Director, left at the
Director’s principal residence or usual place of business, or transmitted by
facsimile or telephone, at least seven (7) Business Days before the date of the
meeting or, in the alternative, sent by first priority, overnight (if available)
courier addressed to the Director’s address as it shall appear on the records of
the Company, at least eight (8) Business Days for domestic deliveries to
overnight delivery areas or nine (9) Business Days for international and other
deliveries before the day of the meeting.  Notice for special meetings shall be
given to each Director with as much advance notice as is practicable under the
circumstances.  Notice of any meeting of the Board of Directors is waived by any
Director who attends the meeting or who, before or after the meeting, signs a
waiver of notice which is filed with the records of the meeting.  Any meeting of
the Board of Directors, regular or special, may adjourn from time to time to
reconvene at the same or some other place, and no notice need be given of any
such adjourned meeting other than by announcement.

 

(g)        Quorum; Action by Directors.  Except as set forth in Sections
7.2(j) and 7.2(k), the action of a majority of the Directors present in person
or by proxy (which proxy shall only be given to a Director) at a meeting at
which a quorum is present is an action of the

 

31

--------------------------------------------------------------------------------


 

Board of Directors, provided, that at least one director appointed by each of
CNL, if it is a Member, or its respective successor, if any, if such successor
is a Member, and EDFD, if it is a Member, or its respective successor, if any,
if such successor is a Member, votes in favor of the action, with the exception
of matters decided by a casting vote pursuant to Section 7.3(c) or decided
pursuant to Section 7.2(k).  A majority of the entire Board of Directors,
including at least one Director appointed by each of CNL, if it is a Member, or
its respective successor, if any, if such successor is a Member, and EDFD, if it
is a Member, or its respective successor, if any, if such successor is a Member,
shall constitute a quorum for the transaction of business.  In the absence of a
quorum, the Directors present, by majority vote and without notice other than by
announcement, may adjourn the meeting from time to time until a quorum shall be
present.  At any such reconvened meeting at which a quorum shall be present, any
business may be transacted which might have been transacted at the meeting as
originally notified.  Any action required or permitted to be taken at a meeting
of the Board of Directors may be taken without a meeting, if a unanimous written
consent which sets forth the action is signed by each Director and filed with
the minutes of proceedings of the Board of Directors.

 

(h)        Meeting by Telephone Conference.  Members of the Board of Directors
may participate in a meeting by means of a conference telephone or similar
communications equipment if all persons participating in the meeting can hear
each other at the same time.  Participation in a meeting by these means
constitutes presence in person at a meeting.

 

(i)         Committees of the Board of Directors.  From time to time, the Board
of Directors may establish one or more committees with such composition,
responsibilities and powers as the Board of Directors may determine, provided,
however, that such committees shall, at a minimum, include an audit committee, a
compensation committee and a governance committee; and provided, further, that
Directors appointed by each of CNL, if it is a Member, or its respective
successor, if any, if such successor is a Member, and EDFD, if it is a Member,
or its respective successor, if any, if such successor is a Member, shall be
appointed in equal numbers on all such committees.  Committees shall meet at
such times as they or the Board of Directors directs.  The decisions of any
committee shall be subject to the ultimate approval of the Board of Directors. 
The Board of Directors shall establish rules governing the organization and
actions of each committee based on the provisions of this Agreement with respect
to the Board of Directors.  The governance committee shall review the Company’s
organizational structure at least annually.

 

(j)         Special Matters.  Notwithstanding anything herein to the contrary,
but subject to Section 7.3(c), approval of all the Directors then in office
shall be required with respect to the following matters (each of which shall
constitute a “Special Matter”).  At any time that the Directors are considering
a Special Matter, all of the Directors appointed by a Member must vote in the
same manner, either for or against.

 

(i)            The timing of the presentation and adoption of each Annual
Budget, Three-Year Budget and Strategic Plan;

 

(ii)           Any increase in the cost of a material element identified in the
Annual Budget or Provisional Budget that individually or in the

 

32

--------------------------------------------------------------------------------


 

aggregate amounts to a material increase in the cost of such element in the
Annual Budget or Provisional Budget, or any increase in any other costs incurred
in accordance with the Annual Budget or Provisional Budget that amounts to a
material increase in the aggregate costs under the Annual Budget or Provisional
Budget (other than any variance relating to a Non-Controllable Item);

 

(iii)          The entry into of any contract that exceeds $50 million in total
potential liability or risk to the Company over the term of the contract, unless
the expenditures for such contract are provided for in the Annual Budget,
Three-Year Budget or Provisional Budget;

 

(iv)          The entry into of any contract between the Company and any Member
or any of such Member’s Affiliates not specifically provided for in the Annual
Budget, Three-Year Budget or Provisional Budget and exceeding $10 million in
total potential liability or risk to the Company over the term of the contract;

 

(v)           The making of any distribution by the Company to its Members
(other than distributions required to be made pursuant to Section 6.3) or by any
Subsidiary to the Company (other than as necessary so that the Company may make
distributions required to be made pursuant to Section 6.3);

 

(vi)          Any change to the organization, governance or management of any
Subsidiary of the Company from the principles set forth in Section 7.10, and any
commitments to provide capital or credit support to a Subsidiary or Investee
Company;

 

(vii)         The issuance of any New Securities or the admission of any new
Member to the Company (other than in connection with a Transfer of a Membership
Interest in compliance with Article IX or Section 12.2 and subject to any
approval required under Section 7.8);

 

(viii)        Any incurrence of indebtedness, individually or in a series of
related transactions that have not been expressly approved as a Special Matter,
in excess of $50 million, or the granting of any guaranty or lien, mortgage or
pledge over all or substantially all of the assets of the Company and its
Subsidiaries;

 

(ix)           Initiating or making any settlement or compromise of a claim in
excess of $10 million in connection with a dispute (whether or not involving
litigation) involving a third party, or any dispute with a Governmental
Authority;

 

(x)            Staffing of key executive officer positions of the Company,
consistent with Section 7.9;

 

33

--------------------------------------------------------------------------------


 

(xi)           A grant of authority to the Chairman, CEO or other officers of
the Company that would materially alter the authority granted to such officer
under this Agreement other than delegations of authority in the ordinary course
of business;

 

(xii)          Any reorganization, dissolution, liquidation, winding up or
bankruptcy of the Company or any Subsidiary of the Company, or any vote by the
Company relating to its ownership interest in any Subsidiary or Investee
Company;

 

(xiii)         Any decision requiring the Members to make any Additional Capital
Contributions;

 

(xiv)        Amending in any material respect the charter, bylaws or other
organizational documents of any Company Subsidiary or Investee Company;

 

(xv)         Any decision by the Company to enter into a new line of business;

 

(xvi)        Changes in material accounting policies, other than as required by
GAAP;

 

(xvii)       The engagement or discharge of independent auditors;

 

(xviii)      Any decision by the Company to enter into any material acquisition,
divestiture, joint venture or partnership;

 

(xix)    Any decision by the Company to enter into a Company Change of Control
transaction or to effect an initial public offering of the Company;

 

(xx)          Any recapitalization, reclassification or similar event by the
Company;

 

(xxi)         Any loans or advances provided to the Company by a Member, except
for any loan made by a Member to the Company in satisfaction of a failure by
another Member who is not an Affiliate of the Member providing the loan or
advance to make a capital contribution in accordance with Section 4.2;

 

(xxii)        The decision as to whether or not to stop operations and/or close
a nuclear facility to begin its decommissioning;

 

(xxiii)       The decision to seek re-licensing of a nuclear facility;

 

(xxiv)       The decision to buy, sell, lease or otherwise dispose of its
interest in a nuclear facility;

 

34

--------------------------------------------------------------------------------


 

(xxv)        Beginning on January 1, 2011, from such time that (i) the credit
rating of Constellation’s senior unsecured debt is below BBB- according to S&P
or Baa3 according to Moody’s or (ii) the aggregate Fixed Product Exposure under
all CECG Power Purchase Agreements exceeds $100 million, the decision to enter
into any Monthly Energy Hedge Transaction under any CECG Power Purchase
Agreement after such event which requires the delivery of Fixed Product on or
after January 1, 2012 ; provided, that this decision shall no longer be deemed
to be a Special Matter if, prior to January 1, 2011, CECG and each
Company-Generation Sub have amended each of the CECG Power Purchase Agreements
to include a mutually acceptable credit arrangement supporting CECG’s
obligations under each of the CECG Power Purchase Agreements;

 

(xxvi)       Any decision to terminate, restructure or repurchase any Monthly
Energy Hedge Transaction;

 

(xxvii)      On or before December 31, 2010, any decision to amend the Company’s
Risk Profile Guidelines from those established as of the Effective Date;

 

(xxviii)     The decision to cause a Company-Generation Sub to extend the term
of a CECG Power Purchase Agreement or an EDFTNA Power Purchase Agreement;

 

(xxix)       The decision to cause a Company-Generation Sub to accept amended
credit support provisions under a CECG Power Purchase Agreement; and

 

(xxx)        Entering into any agreement or arrangement to do any of the above.

 

(k)        Affiliate Contract Default Matters.  Notwithstanding anything herein
to the contrary, in the event that the Company or any of its Subsidiaries, on
the one hand, is party to an agreement (an “Affiliate Contract”) with a Member
or an Affiliate of a Member (not including the Company or any of its
Subsidiaries), on the other hand (an “Affiliate Contract Party”), the Directors
appointed by the Member that is the Affiliate Contract Party or is an Affiliate
of the Affiliate Contract Party shall recuse themselves from actions and
decisions with respect to Specified Actions regarding any such Affiliate
Contract.  The Directors appointed by the other Member(s) who is not an
Affiliate Contract Party or an Affiliate of the Affiliate Contract Party shall
have the sole right to (1) direct or cause, as applicable, the Company and
(2) act on behalf of the Company in its capacity as sole shareholder of any
Company-Generation Sub to direct or cause, as applicable, such
Company-Generation Sub, as appropriate, with respect to all actions and
decisions under such Affiliate Contract (other than such actions or decisions
that are ordinary course or day-to-day business decisions) such as consent to
assignment, declaration of defaults and termination events, declarations of
early termination dates, suspension of performance, enforcement of remedies,
termination and material amendments (the “Specified Actions”); provided,
however, that this Section 7.2(k) shall not

 

35

--------------------------------------------------------------------------------


 

apply (i) to any action subject to the Chairman casting vote enumerated in
Section 7.3(c); or (ii) to any action or decision that would constitute a
Special Matter pursuant to Section 7.2(j).  Notwithstanding the foregoing, the
Members acknowledge that the Company has entered into the Affiliate Contracts
set forth on Schedule 7.2(k) as of the date hereof.

 

Section 7.3             Officers.

 

(a)        Election, Tenure and Removal of Officers.  The officers shall be
elected by the Board of Directors, which shall establish the roles and
responsibilities of such officers.  Where this Agreement provides that the
holder of a particular office is to be nominated by one Member, any person
elected to such office must have been nominated by such Member.  An officer
shall serve until his death, resignation or removal.  All officers or agents of
the Company may be removed at any time by the Board of Directors.  The removal
of an officer or agent does not prejudice any of his contract rights.  The Board
of Directors (or any committee or officer authorized by the Board of Directors)
shall fill a vacancy which occurs in any office subject to the nomination rights
of a Member specified in this Agreement.

 

(b)        Executive Officers.  The Company shall have a President who shall be
the Chief Executive Officer (the “CEO”) and who shall be a U.S. citizen, a
Secretary, a Treasurer, a Chief Nuclear Officer and such other officers as the
Board of Directors may deem necessary for the conduct of the business and
affairs of the Company.  A person may hold more than one office in the Company.
Notwithstanding anything to the contrary in this Section 7.3 describing the
responsibilities of the executive officers of the Company, the Board of
Directors shall confer at least annually on the roles and responsibilities of
key employees of the Company.

 

(c)        Chairman of the Board.  The Chairman of the Board and anyone who acts
for him must be a U.S. citizen.  The Chairman shall be designated by CNL, if it
is a Member, from among the Directors appointed by CNL and shall preside at all
meetings of the Board of Directors at which he shall be present.  He shall have
such powers as are from time to time assigned to him by the Board of Directors. 
Notwithstanding the prior sentence, the Chairman’s primary duties will include
overseeing relationships with U.S. Governmental Authorities and other key
relationships, reviewing corporate communications and providing an interface
with the public.  In connection with the latter functions, the Chairman shall
make reasonable efforts, taking into account the urgency of the matter, to
inform and consult with the Board of Directors with regard to corporate
communications and public interface activities involving sensitive matters.  In
the event of a deadlock of the Board of Directors, the Chairman shall have a
casting (deciding) vote on the following matters:

 

(i)    Any matter that, in view of U.S. laws or regulations, requires or makes
it reasonably necessary to assure U.S. control;

 

(ii)   Any matter relating to nuclear safety, security or reliability,
including, but not be limited to, the following matters:

 

(1)     implementation or compliance with any NRC generic letter, bulletin,
order, confirmatory order, or similar requirement issued by the NRC;

 

36

--------------------------------------------------------------------------------


 

(2)                      prevention or mitigation of a nuclear event or incident
or the unauthorized release of radioactive material;

 

(3)                      placement of the plant in a safe condition following
any nuclear event or incident;

 

(4)                      compliance with the Atomic Energy Act, the Energy
Reorganization Act, or any NRC rule;

 

(5)                      the obtaining of or compliance with a specific license
issued by the NRC and its technical specifications; and

 

(6)                      compliance with a specific Final Safety Analysis
Report, or other licensing basis document; provided, that the Chairman shall not
exercise the casting vote in connection with any matter specified in this
Section 7.3(c)(ii) to implement an option that is less likely to promote safety
than that being proposed by the EDFD Directors;

 

(iii)       Any decision relating to U.S. regulatory strategy or the
relationship with the NRC consistent with Section 7.8;

 

(iv)      The adoption of any charter, any change in the authority or
composition, or any matter relating to compensation, of the NAC, provided, that
such change does not alter the non-voting advisory nature of the NAC;

 

(v)         Any settlement or compromise of a claim in excess of $10 million but
not in excess of $30 million in connection with a dispute (whether or not
involving litigation) involving a U.S. or Canadian Governmental Authority,
provided, that such settlement or compromise does not involve (1) an agreement
to a consent decree or agreement materially restricting and decreasing the value
of the lawful business of the Company or (2) an admission of criminal liability
on the part of the Company or any of its Subsidiaries;

 

(vi)      Any other issue reasonably determined by the Chairman in his prudent
exercise of discretion to be an exigent nuclear safety, security or reliability
issue; and

 

(vii)   Staffing of key executive officer positions of the Company, and upon any
vacancy in the office of CEO, consideration of the second candidate nominated
for such position under Section 7.2(j);

 

and, notwithstanding Section 7.2(g), any such action approved pursuant to this
Section 7.3(c) shall constitute an action of the Board of Directors.  The
Chairman’s casting vote shall not apply to any Tax matters.

 

(d)                           CEO.  The CEO shall be a U.S. citizen.  In the
absence of the Chairman of the Board, the CEO shall perform all duties of the
Chairman of the Board but shall

 

37

--------------------------------------------------------------------------------


 

not have a vote other than any vote he may have if he is otherwise a Director. 
The CEO shall have the power and authority to operate the Company on a
day-to-day basis within the broad parameters set forth in the Annual Budget and
Strategic Plan, including the ability to sign contracts and take other actions
within the scope typically granted to a CEO of a business enterprise, and shall
manage the organization and responsibilities of senior management to achieve the
goals established by the Board of Directors.  The CEO may sign and execute, in
the name of the Company, all authorized deeds, mortgages, bonds, contracts or
other instruments, except in cases in which the signing and execution thereof
shall have been expressly delegated to some other officer or agent of the
Company; and, in general, he shall perform all duties incident to the office of
a president of a corporation, and such other duties as are from time to time
assigned to him by the Board of Directors.  The CEO shall be responsible, in
consultation with the Chief Nuclear Officer, for appointing key executive
officers at each Licensed Subsidiary, in accordance with Section 7.9.  The CEO
(including any successor CEO) shall be appointed by the Board of Directors and
may be removed only by the Board of Directors.

 

(e)                            Vice Chairman of the Board.  The Vice Chairman
shall be designated by the EDFD Directors and shall have such powers and duties
as may be assigned to him by the Board of Directors.  In no event shall the Vice
Chairman have a casting (deciding) vote.

 

(f)                              Vice Presidents.  Each Vice President, if one
is appointed, shall have such powers and duties as may be assigned to him by the
Board of Directors or the Chairman of the Board.  A Vice President may be
designated by the Board of Directors or the Chairman of the Board to perform, in
the absence of the CEO, all the duties of the CEO.

 

(g)                           Secretary.  The Secretary shall attend all
meetings of the Board of Directors and shall notify the Directors of such
meetings in the manner provided in this Agreement.  He shall record the
proceedings of all such meetings in books kept for that purpose.  He shall have
such other powers and duties as may be assigned to him by the Board of Directors
or the Chairman of the Board, as well as the specific powers assigned by this
Agreement.

 

(h)                           Treasurer.  The Treasurer shall have the care and
custody of the funds and valuable papers of the Company, and shall receive and
disburse all monies in such manner as may be prescribed by the Board of
Directors or the Chairman of the Board.  He shall have such other powers and
duties as may be assigned to him by the Board of Directors or the Chairman of
the Board, as well as the specific powers assigned by this Agreement.

 

(i)                               Assistant Officers.  Each assistant officer
can act in the place of the person holding the office to which his position
relates and perform all of the duties of such officer, consistent with
Applicable Law.  In addition, he shall have such powers as are from time to time
assigned to him by the person holding the office to which his position relates,
the CEO, the Chairman of the Board or the Board of Directors.

 

(j)                               Chief Nuclear Officer.  The Chief Nuclear
Officer of the Company shall be a U.S. Citizen (not a dual national).  The Chief
Nuclear Officer shall be responsible for operation of the Licensed Facilities of
the Company and its Subsidiaries.  The Chief Nuclear Officer shall report
directly to the CEO.

 

38

--------------------------------------------------------------------------------


 

(k)                            Compensation.  Subject to the limitations of the
Annual Budget, officers of the Company (other than the CEO) shall receive such
compensation as shall be determined by the CEO after consultation with the
compensation committee.  Subject to the limitations of the Annual Budget, the
CEO and any independent Directors shall receive such compensation as shall be
determined by the Board of Directors (after receiving a recommendation from the
compensation committee).

 

(l)                               Paramount Responsibility of Certain Officers. 
The Chairman of the Board of Directors, the Company’s CEO and the Company’s
Chief Nuclear Officer shall have the responsibility and authority to ensure, and
shall ensure, that the business and activities of the Company and its
Subsidiaries with respect to its Licensed Facilities are at all times conducted
in a manner consistent with the protection of the public health and safety and
common defense and security of the United States.

 

Section 7.4             Budget and Strategic Plan.

 

(a)                            Annual Budget and Strategic Plan.  The initial
operating budget for the Company for the period beginning upon execution of this
Agreement through December 31, 2010 shall be the budget as in effect at such
time, which is attached hereto as Exhibit B.  In the absence of contrary
direction from the Board of Directors, the CEO shall present to the Board, no
later than the fourth quarter of each Fiscal Year (beginning in the year of the
execution of this Agreement), (i) an annual operating budget for the Company for
the following fiscal year (the “Annual Budget”), (ii) an operating and capital
expenditures budget for the Company for the following three (3) Fiscal Years (a
“Three-Year Budget”), and (iii) a strategic business and operating plan for the
following three (3) years (a “Strategic Plan”), for the Company, its
Subsidiaries and its Investee Companies for review and approval by the Board. 
The Board will seek to approve the Annual Budget, the Three-Year Budget and the
Strategic Plan, in accordance with the requirements of Section 7.2(j)(i), no
later than the end of the calendar year of the Fiscal Year with respect to the
following year’s budgets and Strategic Plan.

 

(b)                           Provisional Budget.  If a proposed Annual Budget
is not adopted by the Board of Directors prior to the end of a Fiscal Year, then
the Annual Budget previously approved by the Board for the preceding Fiscal Year
shall remain in effect, after giving effect to any dispositions or other
material changes to the assets of the Company or any of its Subsidiaries during
such Fiscal Year (the “Provisional Budget”).  Any items of the proposed Annual
Budget that have been approved will become operative.  If the Board of Directors
adopts an Annual Budget prior to the end of such Fiscal Year, such Annual Budget
shall then become effective.

 

(c)                            A Provisional Budget shall be adjusted
automatically for the following (to the extent it does not already incorporate
such item): (i) the budgeted amount for any expenditures over which the Company,
its Subsidiaries and its Investee Companies have little or no control, such as
real property Taxes, insurance premiums, utility charges, interest and principal
due on then-existing indebtedness entered into in accordance with terms of this
Agreement and amounts payable pursuant to the terms of then-existing contracts
by which the Company, its Subsidiaries and relevant Investee Companies are bound
(collectively, “Non-Controllable Items”) shall be the amount required to pay
such items, and (ii) the budgeted

 

39

--------------------------------------------------------------------------------


 

amount for recurring capital expenditures and any other items of expense that
are not Non-Controllable Items shall be the applicable amount set forth in the
then most recently approved Annual Budget or, if not represented in the Annual
Budget, in the Three-Year Budget, such amounts in (ii) above being adjusted for
changes in inflation as reflected in the appropriate price index for such item
and/or locale.

 

(d)                           The Company and its Subsidiaries may make any
expenditures that are consistent with the Annual Budget or the Provisional
Budget.

 

(e)                            Notwithstanding the vote required to approve the
Annual Budget, Three-Year Budget and Strategic Plan as set forth in
Section 7.2(j)(ii), to the extent a Special Matter has been unanimously approved
by the Board of Directors pursuant to Section 7.2(j), the Annual Budget,
Three-Year Budget and Strategic Plan shall be considered to have been revised
accordingly.

 

40

--------------------------------------------------------------------------------


 

Section 7.5                                      Nuclear Advisory Committee. 
The Nuclear Advisory Committee (the “NAC”) shall serve the Company in a
non-voting advisory capacity, shall report to and provide transparency to the
NRC and other U.S. Governmental Authorities regarding foreign ownership and
control of nuclear operations.  The NAC shall be composed of U.S. citizens who
are not officers, directors or employees of the Company, EDFD, CNL or CEN, and
shall be appointed by the Board of Directors.  Members of the NAC shall be
appointed for a term of two (2) years, at the end of which they shall be
reappointed or replaced by the Board of Directors.  The initial members of the
NAC shall be composed of the individuals who, as of the date hereof, serve on
the Advisory Committee of Unistar Nuclear Energy, LLC pursuant to the Unistar
Nuclear Energy, LLC Operating Agreement, dated as of July 20, 2007, by and among
Constellation, EDFD and Unistar Nuclear Energy, LLC.  At least annually, the NAC
shall prepare a report and supporting documentation to be delivered to the Board
of Directors, which report shall advise the Company as to whether additional
measures should be taken to ensure that the Company is in compliance with U.S.
laws and regulations regarding foreign domination or control of nuclear
operations and that a decision of a foreign government could not adversely
affect or interfere with the reliable and safe operation of any nuclear assets
of the Company, its Subsidiaries or Affiliates.  In connection with its duties,
the NAC shall have the power and authority, at the Company’s reasonable expense,
to retain outside consultants, lawyers and accountants, delegate matters to
Company personnel and otherwise do such other acts as are reasonably necessary
or advisable to carry out its duties hereunder.  The Board of Directors may at
reasonable times and upon reasonable cause request the NAC to provide a
justification or explanation regarding the expenses of the NAC.  The Board of
Directors will have direct access to the NAC regarding issues pertaining to
foreign ownership and control of the Company.  The NAC will advise on and
recommend appropriate additional policies to prudently assure the Company’s
continued compliance with provisions of U.S. law and regulations regarding
(i) nuclear security plans, including physical security and cyber security;
(ii) screening of nuclear personnel; (iii) protection of critical nuclear
infrastructures; and (iv) U.S. export regulations.

 

Section 7.6                                      Existing Nuclear Plant
Subsidiaries.  Each Licensed Subsidiary will have a board of directors appointed
by the Board of Directors of the Company in accordance with Section 7.9.  The
Board of Directors of each Licensed Subsidiary shall be appointed in accordance
with Section 7.2(j).

 

Section 7.7                                      Liability and Indemnification.

 

(a)                            Liability for Certain Acts.  Each Director and
officer shall perform his duties (i) in good faith; (ii) in a manner the person
reasonably believes to be in the best interests of the Company, and (iii) with
such care as an ordinarily prudent person in a like position would use under
similar circumstances.  Notwithstanding the foregoing, (1) Directors may vote or
consent in accordance with the direction of the Member appointing them, and
shall not be held liable to the Company or any Member for a breach of any
obligation to the Company or a Member when acting in accordance with any such
directions and (2) the Directors and officers shall not be liable to the Company
or any Member for any action taken or omission in managing the business or
affairs of the Company if the Directors and officers have the reasonable belief
that such act or omission is in or is not contrary to the best interests of the
Company and is within the scope of authority granted to them by the Agreement. 
In performing his duties, a Director or officer shall be entitled to rely on any
information, opinion, report, or

 

41

--------------------------------------------------------------------------------


 

statement, including any financial statement or other financial data, prepared
or presented by (x) any officer (in the case of a Director) or any other officer
(in the case of an officer) or any employee of the Company whom the person
reasonably believes to be reliable and competent in the matters presented; (y) a
lawyer, certified public accountant, or other person, as to a matter which the
person reasonably believes to be within such person’s professional or expert
competence; or (z) with respect to a Director only, a committee of the Board of
Directors on which the Director does not serve, as to a matter within the
committee’s designated authority, if the Director reasonably believes the
committee to merit confidence.  However, a Director or officer will not be
acting in good faith if he has any actual knowledge concerning the matter in
question which would cause such reliance to be unwarranted.

 

(b)                           Members.  The Members shall not be engaged in the
management of the Company, and shall not be liable to the Company for any loss
or damage sustained by the Company except for (i) any loss or damage resulting
from intentional misconduct or knowing violation of Applicable Law or
(ii) liability for any breach of this Agreement.  To the fullest extent provided
by law, no Member shall have any fiduciary duty, duty of care or any other duty
to any other Members or to the Company; provided, however, that the foregoing
shall not limit any Member’s obligation under or liability for breach of the
express terms of this Agreement or the Master Agreement.  The Members shall be
entitled to rely on information, opinions, reports or statements, including but
not limited to financial statements or other financial data, prepared or
presented by any Director, officer or any employee of the Company whom the
person reasonably believes to be reliable and competent in the matters
presented, or any lawyer, certified public accountant, or other person, as to a
matter which the person reasonably believes to be within such person’s
professional or expert competence.

 

(c)                         Indemnification.

 

(i)             The Company shall indemnify, advance expenses and hold each
Director, each officer and each member of the NAC harmless against any and all
claims, actions, demands, costs, expenses (including attorneys fees), damages
and losses as a result of any allegation, claim or proceeding relating to any
act, decision or omission concerning the activities of the Company and/or the
authority granted such person pursuant to this Agreement, except for fraud.  The
Board of Directors may cause the Company to indemnify and advance expenses to
other employees and agents of the Company to the same or to a lesser extent as
indemnification is provided to the Directors, officers and members of the NAC. 
Any indemnification and advancement of expenses provided by the Company shall
inure to the benefit of the heirs, executors, administrators, successors and
assigns of the person entitled to indemnification.

 

(ii)          The foregoing rights of indemnification shall not be exclusive of
any other rights to which those seeking indemnification may be entitled.

 

(iii)       The Board of Directors may take such action as is necessary to carry
out these indemnification provisions and is expressly empowered to adopt,
approve and amend from time to time this Agreement,

 

42

--------------------------------------------------------------------------------


 

resolutions or contracts implementing such provisions and to provide for any
further indemnification arrangements as may be permitted by law.  No amendment
of this Agreement or repeal of any of its provisions shall limit or eliminate
the right to indemnification or advancement of expenses provided hereunder with
respect to any act or omission occurring prior to such amendment or repeal.  The
Company may, if the Board of Directors deems it appropriate in its sole
discretion, obtain insurance for the benefit of the Board of Directors and the
officers, employees and agents of the Company.

 

(iv)      Notwithstanding anything to the contrary contained herein, no person
serving as a Director, officer or member of the NAC shall be liable to the
Company or any Member for money damages except to the extent that (1) it is
proved that the person actually received an improper benefit or profit in money,
property or services for the amount of the benefit or profit in money, property
or services actually received, or (2) a judgment or other final adjudication
adverse to the person is entered in a proceeding based on a finding in the
proceeding that the person’s action, or failure to act, was the result of active
and deliberate dishonesty and was material to the cause of action adjudicated in
the proceeding.  No amendment of this Agreement or repeal of any of its
provisions shall limit or eliminate the limitation on liability for money
damages provided to Directors, officers and members of the NAC hereunder with
respect to any act or omission occurring prior to such amendment or repeal.

 

(v)         Notwithstanding anything to the contrary contained herein, the
advancement of expenses to any Person shall be conditioned upon the Person
seeking such advancement providing the Company (1) a written affirmation that
the Person has a good faith belief that the standard of conduct necessary for
indemnification as provided in this Section 7.7 has been met and (2) a written
undertaking to repay the amount advanced if it is ultimately determined that the
standard of conduct was not met.

 

Section 7.8             Member Approvals.  The following actions will require
approval by written consent of all Members in addition to any approval required
of the Board of Directors:

 

(a)                            Approval of any amendment to this Agreement other
than amendments expressly permitted to be made by the Board of Directors
pursuant to this Agreement;

 

(b)                           Transfer of a Membership Interest (except as
expressly permitted by this Agreement) or the admission of any Person as a
Member (except for a transferee pursuant to a Transfer expressly permitted by
this Agreement);

 

(c)                            Approval of any amendment to the Company’s
Articles of Organization; and

 

(d)                           Except as provided in this Section 7.8, no act of
the Company requires the unanimous consent of the Members.  Accordingly, except
as provided in this

 

43

--------------------------------------------------------------------------------


 

Section 7.8, wherever the Act would otherwise require unanimous consent of the
Members to approve or take any action, such consent shall not be required.

 

Section 7.9                                      Staffing.

 

(a)                            Non-Discrimination Policy.  The Members
acknowledge that U.S. law and policy require that certain activities of the
Company remain under the control and management of U.S. citizens and direct that
the Company at all times comply with such foreign ownership, control or
influence limitations as have been established by U.S. law, regulation or
agreement with any Governmental Authority.  Without in any way diminishing the
foregoing, it shall be the policy of the Company to endeavor, to the maximum
extent possible consistent with the foregoing, to permit the involvement of
Directors, executive officers, officers and other personnel appointed, seconded,
assigned or nominated by EDFD or any of its Affiliates, or its successor, if
any, in accordance with this Agreement, the assignment and secondment agreement
or the technical services agreement to a position with the Company or a
Subsidiary of the Company, without regard to nationality.  This policy shall be
subject to such exceptions as may be necessary or appropriate to avoid even an
appearance of foreign control or influence over such additional areas of the
Company’s business deemed sensitive by U.S. Governmental Authorities, but such
exceptions shall be subject to approval by the Board of Directors.

 

(b)                           Appointment of Employees.  Each Member will agree
to contribute adequate staff for the management of the Company, its Subsidiaries
and Investee Companies in accordance with the Member’s special competencies,
capabilities, the requirements of Applicable Law, the regulatory strategy of the
Company and other agreements.

 

44

--------------------------------------------------------------------------------


 

Section 7.10                                Governance of Subsidiaries.  Except
as determined in accordance with Section 7.2(j)(vi) and Section 7.6, the
agreements regarding organization, management and governance with respect to
Subsidiaries and the responsibilities of the Members with respect thereto shall
be substantially equivalent to those of the Company, with appropriate changes to
reflect their positions as Subsidiaries of the Company.

 

Section 7.11                                Events of Default.  Upon an Event of
Default or a Terminating Event, the non-Defaulting Member or the Member that
does not suffer the Terminating Event (and in each case, provided such Member is
not an Affiliate of the Defaulting Member or Member suffering the Terminating
Event) may elect to transfer all or any portion of its membership interests in
the Company without regard to the requirements of Section 9.3 but subject to
compliance with clauses (a)(iii), (a)(iv), (a)(v), (a)(vi), and (a)(vii) of
Section 9.2.

 

Section 7.12                                Delegation of Financial Authority. 
The Company and its Subsidiaries shall implement and operate pursuant to a
written delegation of financial authority policy, which shall be reviewed and
approved periodically by the Audit Committee of the Board of Directors.

 

ARTICLE VIII

 

TAX MATTERS AND CAPITAL ACCOUNTS

 

Section 8.1                                      Tax Treatment.  The Company and
each of the Members intends that, for U.S. federal income Tax purposes, pursuant
to Treasury Regulations Sections 1.707-4 and 1.707-5, the distribution to CNL on
the Effective Date pursuant to Section 6.1 be treated as a reimbursement of
“preformation expenditures” and the payment to Constellation pursuant to
Section 6.1 be treated as a repayment of “qualified liabilities.”  Each of the
Members intends for the Company to be treated as a partnership for U.S. federal
income Tax purposes, and neither the Company nor any Member shall take any
action or position that is inconsistent with such classification.

 

Section 8.2                                      Tax Returns and Information.

 

(a)                            The Board of Directors shall cause to be prepared
at the expense of the Company and shall timely file or cause to be filed all
required and necessary Tax or information returns and all other filings for the
Company, which shall be prepared by a nationally recognized accounting firm and
in accordance with Applicable Law.  The Board of Directors shall cause, at the
expense of the Company, to be provided to each Member a copy of any Tax return
or other information statement reasonably required by such Member, including IRS
Schedule K-1, within ninety (90) Days after the end of the Fiscal Year (or as
soon as reasonably practicable thereafter) in order to properly comply with its
Tax filing requirements and shall cause to be provided to each Member all other
information as may be reasonably requested by such Member in order to enable
such Member (or the holder of a direct or indirect interest therein) to comply
with its Tax obligations, including without limitation copies of notices from
Tax authorities and other Tax-related information received by the Company.  In
addition, the Company shall cause to be prepared any filings, applications or
elections necessary to obtain any available exemption from, or refund of, any
material withholding or other Taxes

 

45

--------------------------------------------------------------------------------


 

imposed by any non-U.S. (whether sovereign or local) Taxing authority with
respect to amounts distributable to the Members pursuant to this Agreement, to
the extent the Company can do so without unreasonable effort or expense.  Each
Member agrees that it will cooperate with the Company in making any such
filings, applications or elections to the extent the Company determines that
such cooperation is necessary or desirable.  If any Member must make any such
filings, applications or elections directly, the Company, at the request of such
Member shall provide such information and take such other action as may
reasonably be necessary to complete or make such filings, applications or
elections, to the extent the Company can do so without unreasonable effort or
expense.  The Company shall distribute any amounts received as refunds of such
non-U.S. Taxes to the Members in respect of which such non-U.S. Taxes were
imposed.  Any refunds of such non-U.S. Taxes received by the Company or a Member
shall be treated as an additional distribution pursuant to Section 6.2 unless
such amounts were already treated as having been distributed to such Member.  In
the event that a Member makes a request for a refund of non-U.S. Taxes
previously paid by such Member or the Company, a copy of the request shall be
sent by the Member to the Company.

 

(b)                           The Company shall deliver to EDFD, if it is a
Member, or its respective successor, if any, if such successor is a Member, CNL,
if it is a Member, or its respective successor, if any, if such successor is a
Member, and CEN, if it is a Member, or its respective successor, if any, if such
successor is a Member, a draft IRS Form 1065 and drafts of any state income Tax
returns, thirty (30) days prior to the date on which the relevant return is to
be filed (including extensions). Each of EDFD, if it is a Member, or its
respective successor, if any, if such successor is a Member, CNL, if it is a
Member, or its respective successor, if any, if such successor is a Member, and
CEN, if it is a Member, or its respective successor, if any, if such successor
is a Member, shall have the right within fifteen (15) days of receipt of the
draft return to deliver a notice (an “Objection Notice”) to the Company stating
that EDFD, CNL or CEN (as may be the case) objects to any information contained
on or omitted from any draft Company Tax return and setting forth an alternative
treatment of the item or items disputed.  If EDFD, CNL or CEN files an Objection
Notice, the Board of Directors shall negotiate in good faith to resolve the item
or items disputed.  If EDFD, CNL or CEN (as the case may be) and the Board of
Directors fail to resolve any disputed item, the Company shall file the Company
Tax return in a manner consistent with the draft Company Tax return provided to
EDFD, CNL, and CEN.

 

Section 8.3                                      Tax Matters Partner and
Elections.

 

(a)                            The Members agree and consent that, so long as it
is a Member, CNL may, on behalf of the Company, at any time, and without further
notice to or consent from any Member, act as the tax matters partner within the
meaning of Section 6231(a)(7) of the Code for U.S. federal income, state or
local Tax purposes.

 

(b)                           All material Tax decisions and other matters not
specifically and expressly provided for by the terms of this Agreement
concerning accounting procedures and the allocation of profits, gains,
deductions, losses and credits among the Members (including, but not limited to,
special allocations under Section 704(c) of the Code), shall be determined by
the Board of Directors in good faith, except that (i) the Company shall elect to
use the “traditional method” described in Treasury Regulations Section 1.704-3
with respect to

 

46

--------------------------------------------------------------------------------


 

allocations under Section 704(c) of the Code and (ii) the Company shall make the
election provided for in Section 754 of the Code with respect to the Fiscal Year
in which EDFD first acquires a Membership Interest.  Such determinations made in
good faith by the Board of Directors shall, in the absence of manifest error, be
final as applied to all Members.  The tax matters partner shall, after any such
determinations are made, file any elections or forms or documents with the IRS
in accordance with these determinations, and shall otherwise take reasonable
action with respect to any remaining Tax matters as may from time-to-time be
required or advisable under the Treasury Regulations or other Applicable Law.

 

Section 8.4                                      Tax Sharing Procedures.

 

(a)                            EDFD Annual Tax Savings Amount and Constellation
704(c) Tax Costs - Draft Computations.  The Company shall deliver to EDFD and
CNL, no later than thirty (30) days prior to the date on which the Company files
its IRS Form 1065 with respect to each Fiscal Year, a draft computation of
(i) the EDFD Annual Tax Savings Amount for such Fiscal Year (calculated in
accordance with Section 8.4(c)) and (ii) the Constellation 704(c) Tax Costs for
such Fiscal Year (calculated in accordance with Section 8.4(e)).  Each of EDFD
and CNL shall have the right within fifteen (15) days of receipt of such
computations to deliver a notice to the Company objecting to such computations. 
If no such objection notices are delivered to the Company within such 15-day
period, then such calculations of the EDFD Annual Tax Savings Amount and the
Constellation 704(c) Tax Costs for such Fiscal Year shall be considered final
and conclusive.  If one or more objection notices are delivered to the Company
within such 15-day period, then the Board of Directors shall negotiate with EDFD
or CNL, as appropriate, in good faith to resolve any such objection(s).  If the
Board of Directors and EDFD or CNL, as appropriate, cannot resolve all such
objections within fifteen (15) days of the Company receiving such objection
notices, the calculations in dispute shall be submitted for resolution to an
independent, nationally recognized accounting firm selected by the Board of
Directors in accordance with Section 7.2(g).  The resolution decided by such
firm shall be final and conclusive.

 

(b)                           Constellation Initial Tax Savings Amount - Draft
Computation.  No later than thirty (30) days prior to the date on which
Constellation files its IRS Form 1120 for its 2009 taxable year, Constellation
shall deliver to EDFD and the Company a draft computation of the Constellation
Initial Tax Savings Amount (calculated in accordance with Section 8.4(d)).  EDFD
shall have the right within fifteen (15) days of receipt of such computation to
deliver a notice to Constellation objecting to such computation.  If no such
objection notice is delivered to Constellation within such 15-day period, then
such calculation of the Constellation Initial Tax Savings Amount shall be
considered final and conclusive.  If an objection notice is delivered to
Constellation within such 15-day period, then EDFD and Constellation shall
negotiate in good faith to resolve such objection.  If EDFD and Constellation
cannot resolve such objection within fifteen (15) days of Constellation
receiving such objection notice, the calculation shall be submitted for
resolution to an independent, nationally recognized accounting firm selected by
the Board of Directors in accordance with Section 7.2(g).  The resolution
decided by such firm shall be final and conclusive.

 

(c)                            EDFD Annual Tax Savings Amount - Calculation. 
The EDFD Annual Tax Savings Amount for each Fiscal Year shall equal the Tax
reduction (calculated by

 

47

--------------------------------------------------------------------------------


 

reference to the Effective Tax Rate) to EDFD and each of its Affiliates that
holds A Units arising from depreciation and amortization deductions allocated to
EDFD and each of its Affiliates that holds A Units for such Fiscal Year that are
both (A) attributable to the increase in the U.S. federal income Tax basis of
the Company’s assets resulting from the election provided for in Section 754 of
the Code or required pursuant to Section 704(c) of the Code in order to reflect
the variation in the U.S. federal income Tax basis of property contributed to
the Company and its fair market value at the time of contribution and (B) offset
by the taxable income of the Company that is allocated to EDFD and each of its
Affiliates that holds A Units for such Fiscal Year (without taking into account
the deductions described in clause (A)).  For purposes of the immediately
preceding sentence, computation of the Company’s taxable income for any Fiscal
Year shall take into account any interest accrued or payable during such Fiscal
Year on intercompany debt between EDFD or any of its Affiliates that holds A
Units, on the one hand, and the Company, on the other hand.  If, for any Fiscal
Year, the amount of depreciation and amortization deductions that are allocated
to EDFD and each of its Affiliates that holds A Units and are described in
clause (A) above is less than the taxable income of the Company that is
allocated to EDFD and each of its Affiliates that holds A Units for such Fiscal
Year (without taking into account such deductions), then such difference shall
be taken into account in computing the EDFD Annual Tax Savings Amount for a
subsequent Fiscal Year if and to the extent that such difference (when added to
the depreciation and amortization deductions allocated to EDFD and each of its
Affiliates that holds A Units for such subsequent Fiscal Year and described in
clause (A) above) is offset by the taxable income of the Company that is
allocated to EDFD and each of its Affiliates that holds A Units for such
subsequent Fiscal Year (without taking into account such deductions).  For the
avoidance of doubt, the calculation of the EDFD Annual Tax Savings Amount for
any Fiscal Year shall not take into account any Tax deductions realized by EDFD
or any of its Affiliates that holds A Units arising from interest accrued or
payable with respect to financing obtained in connection with the transactions
contemplated by the Master Agreement.

 

(d)                           Constellation Initial Tax Savings Amount -
Calculation.  The Constellation Initial Tax Savings Amount shall equal the
excess of (i) the amount of Tax (calculated by reference to the Effective Tax
Rate) that would have been imposed on Constellation (or any of its Subsidiaries)
in connection with the sale of the Designated Interest (as defined in the
Original Master Agreement) as contemplated by the Original Master Agreement over
(ii) the amount of Tax (calculated by reference to the Effective Tax Rate)
imposed on Constellation (or any of its Subsidiaries) in connection with the
sale of the Transferred Designated Interest (as defined in the Master Agreement)
pursuant to the Master Agreement.

 

(e)                            Constellation 704(c) Tax Costs - Calculation. 
The Constellation 704(c) Tax Costs for any Fiscal Year shall equal the amount of
any Tax costs (calculated by reference to the Effective Tax Rate) incurred by
Constellation (or any of its Subsidiaries) for such Fiscal Year as a result of
allocations required pursuant to Section 704(c) of the Code that mirror those
allocations to EDFD and each of its Affiliates that holds A Units described in
Section 8.4(c).

 

(f)                              Recalculation of Tax Savings and Sharing
Amounts.  If either (i) an audit adjustment by a Tax authority or (ii) a change
in Tax law results in a change to the amount

 

48

--------------------------------------------------------------------------------


 

of any Tax item used, directly or indirectly, to calculate the amount of the
Constellation Tax Sharing Amount on any date or the EDFD Tax Sharing Amount on
any date, such Tax item, as so changed, shall be used to recalculate, as
appropriate, the Constellation Tax Sharing Amount and the EDFD Tax Sharing
Amount, it being understood that such recalculations shall be made beginning
with the Fiscal Year to which the audit adjustment or change in Tax law
relates.  Such recalculations shall be used in determining the Accrued Special
Distribution Amount as of any date after the date on which occurred such audit
adjustment or change in Tax law.  In no event shall any recalculation under this
Section 8.4(f) take into account any interest or penalties imposed by a Tax
authority.

 

Section 8.5                                      Capital Accounts.

 

(a)                            “Capital Account” means, with respect to any
Member, the Capital Account the Company shall maintain for such Member in
accordance with the following provisions:

 

(i)             Each Member’s Capital Account shall be increased by the amount
of any money and the Gross Asset Value of any other property contributed to the
Company by such Member, as may be adjusted pursuant to a revaluation, as well as
any Net Income allocated to such Member pursuant to this Section 8.5 and the
amount of any Company liabilities assumed by such Member or secured by any
Company assets distributed to such Member.

 

(ii)          Each Member’s Capital Account shall be decreased by the amount of
money and the Gross Asset Value of any other Company property distributed to
such Member pursuant to any provision of this Agreement, any Net Loss allocated
to such Member pursuant to this Section 8.5 (including the Member’s share of
expenditures described in Section 705(a)(2)(B) of the Code) and the amount of
any liabilities of such Member assumed by the Company.

 

(iii)       In the event any Member’s Membership Interest (or portion thereof)
is transferred in accordance with the terms of this Agreement, the transferee
shall succeed to the Capital Account of such Member to the extent such Capital
Account relates to the transferred Membership Interest (or portion thereof) and
the Company’s Net Income and Net Loss shall be allocated between the transferor
and the transferee on a basis consistent with applicable requirements under
Section 706 of the Code; provided, that no allocation agreed to between the
transferor and the transferee shall be effective unless (A) the transferor and
the transferee shall have given the Company written notice, prior to the
effective date of such Transfer, stating their agreement that such allocation
shall be made on a certain basis consistent with the applicable requirements
under Section 706 of the Code, (B) the tax matters partner shall have consented,
in its sole discretion, to the manner the transferor and transferee have agreed
to with respect to such allocation, and (C) the transferor and the transferee
shall have agreed to reimburse the Company for any incremental accounting fees
and other expenses incurred by the Company in making such allocation.

 

49

--------------------------------------------------------------------------------


 

(b)                           Except as otherwise provided in Section 12.4(e),
for Capital Account purposes, after giving effect to the special allocations
required by this Agreement (including pursuant to Sections 6.6 and 8.5(e), (f),
(g), (h), and (i), if any, Net Income and Net Loss of the Company for each
Fiscal Year (or shorter Tax accounting period selected by the tax matters
partner or as required by law) shall be allocated among the Members, based on
their relative Percentage Interests.

 

(c)                            For U.S. federal, state and local income Tax
purposes, items of income, gain, loss and deduction shall be allocated to the
Members in accordance with the allocations of the corresponding items for
Capital Account purposes under this Section 8.5, except that each Member’s
allocable share of each item of income, gain, loss and deduction shall be
adjusted to reflect the difference between such Member’s share of the adjusted
Tax basis and the Gross Asset Value of each of the Company assets, and the Board
of Directors shall specially allocate any adjustments pursuant to Section 482 of
the Code, if any, to the Members that may be subject to such potential
adjustments.  The adjusted Tax basis and the Gross Asset Value (for the Company)
of the initial Capital Contributions of the Company assets are indicated in
Exhibit A (as it may be amended or supplemented from time-to-time).  The Company
shall elect to use the “traditional method” of making Tax allocations described
in Treasury Regulations Section 1.704-3 with respect to Company assets.  This
provision is intended to comply with the requirements of Section 704(c) of the
Code, the Treasury Regulations thereunder, and Treasury Regulations
Section 1.704-1(b)(4)(i) and shall be interpreted as in conformity therewith. 
Credits (including without limitation credits under Section 45J of the Code)
shall be allocated among the Members in accordance with their respective
Percentage Interests and in accordance with Treasury Regulations
Section 1.704-1(b)(4)(ii).

 

(d)                           The provisions of this Section 8.5 and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with the rules of the Treasury Regulations promulgated under
Section 704 of the Code and shall be interpreted and applied in a manner
consistent with such Treasury Regulations.  The Board of Directors shall be
authorized to make appropriate amendments to the allocations of items pursuant
to this Section 8.5 if necessary in order to comply with Section 704 of the Code
or applicable Treasury Regulations thereunder.

 

(e)                            In the event the Company incurs any nonrecourse
liabilities within the meaning of Treasury Regulations Section 1.704-2(b)(3), or
any Member incurs any partner nonrecourse debt within the meaning of Treasury
Regulations Section 1.704-2(b)(4), income and gain shall be allocated in
accordance with the “minimum gain chargeback” provisions of Sections
1.704-1(b)(4)(iv) and 1.704-2 of the Treasury Regulations.

 

(f)                              In the event any Member unexpectedly receives
any adjustments, allocations, or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6), items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate as quickly as possible any deficit balance in its Capital Account
in excess of that permitted under Section 8.5(g) created by such adjustments,
allocations or distributions.  Any special allocations of items of income or
gain pursuant to this Section 8.5(f) shall be taken into account in computing
subsequent allocations pursuant to this Section 8.5 so that the net amount of
any items so allocated and all other items allocated to each

 

50

--------------------------------------------------------------------------------


 

Member pursuant to this Section 8.5 shall, to the extent possible, be equal to
the net amount that would have been allocated to each such Member pursuant to
the provisions of this Section 8.5 if such unexpected adjustments, allocations
or distributions had not occurred.

 

(g)                           Notwithstanding any provision set forth in this
Section 8.5, no item of deduction or loss shall be allocated to a Member to the
extent the allocation would cause a negative balance in such Member’s Capital
Account (after crediting to such Capital Account any amounts that such Member is
deemed to be obligated to restore pursuant to Treasury Regulations Sections
1.704-2(g) and 1.704-2(i)(5), and after taking into account the adjustments,
allocations and distributions described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6)) that exceeds the amount that such Member
would be required to reimburse the Company pursuant to this Agreement or under
Applicable Law.  In the event any but not all of the Members would have such
excess Capital Account deficits as a consequence of such an allocation of loss
or deduction, the limitation set forth in this Section 8.5(g) shall be applied
on a Member by Member basis so as to allocate the maximum permissible deduction
or loss to each Member under Section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations.  In the event any loss or deduction shall be specially allocated to
a Member pursuant to either of the two preceding sentences, an equal amount of
income of the Company shall be specially allocated to such Member prior to any
allocation pursuant to Section 8.5(b).

 

(h)                           Any “nonrecourse deductions” within the meaning of
Treasury Regulations Sections 1.704-2(b) and 1.704-2(i) shall be allocated as
provided in the applicable Treasury Regulations.

 

(i)                               To the extent that any interest accrued or
payable by the Company in connection with a loan by a Member described in
Section 4.4 gives rise to a deduction or loss to the Company, such deduction or
loss shall be specially allocated to such Member.

 

(j)                               The Capital Accounts of the Members may be
adjusted at the Board of Directors’ discretion in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(f) to reflect the fair market value of
Company property (i) whenever a Membership Interest in the Company is
relinquished to the Company, (ii) whenever a new or existing Member acquires an
interest in the Company in exchange for more than a de minimis Capital
Contribution, (iii) upon any termination of the Company within the meaning of
Section 708 of the Code, and (iv) when the Company is liquidated pursuant to
Article XII, and shall be adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(e) in the case of a distribution of any property
(other than cash) to a Member.

 

51

--------------------------------------------------------------------------------


 

Section 8.6                                      Consistent Tax Treatment.  Each
Member agrees that without the prior written consent of the Company, approved by
the Board of Directors, it shall not (i) treat on its own income Tax returns or
any other Tax-related filings, any item of income, gain, loss, deduction or
credit relating to its Membership Interests in a manner inconsistent with the
terms of this Agreement or the treatment of such items by the Company as
reflected on the Tax return or other information statements furnished to such
Member pursuant to Section 8.2 hereof, or (ii) file any claim for a refund
relating to any such item based on, or which would result in, such inconsistent
treatment, or take any other inconsistent action (an “Inconsistent Position”). 
Notwithstanding the foregoing sentence, a Member shall be allowed to take an
Inconsistent Position, if (i) it obtains a written opinion from nationally
recognized counsel approved by the Company that the treatment adopted by the
Company is not consistent with law, (ii) notifies the Company in writing in
advance and attaches a copy of such opinion to such notice, and (iii) discusses
its position in good faith with the Company.  Nothing in this Article VIII shall
limit the ability of any Member to take any position in its individual capacity
relating to any audit or other administrative proceedings of Company matters
that is left to the determination of any individual Member under the Code or
under any similar state or local provision.

 

ARTICLE IX

 

TRANSFER OF MEMBERSHIP INTERESTS

 

Section 9.1                                      Restrictions Applicable to All
Transfers by the Members.

 

(a)                            Each Member agrees with the other Members and the
Company that such Member shall not Transfer to any Person (a “Transferee”) all
or any portion of its Membership Interests except as hereinafter expressly
permitted in this Article IX (each such permitted Transfer, a “Permitted
Transfer”), provided, however, that this Section 9.1, Section 9.2 and
Section 9.3 shall not apply to (i) a Transfer resulting from a Change of Control
of, or Terminating Event with respect to, Constellation, or of Électricité de
France, S.A., (ii) Transfers of capital stock or other equity interests of
Constellation, or Électricité de France, S.A., or (iii) Transfers that are
governed by Section 12.2 of this Agreement (each and collectively, “Excluded
Transfers”).  Any purported Transfer of Membership Interests other than a
Permitted Transfer and an Excluded Transfer shall be null and void.

 

(b)                           No Member shall Transfer any of its Membership
Interests at any time unless such action would not:

 

(i)             constitute a violation of any Applicable Laws of any
jurisdiction or a breach of the conditions to any exemption from registration of
securities under any Applicable Law or a breach of any undertaking or agreement
of such Member entered into pursuant to any Applicable Law or in connection with
obtaining an exemption thereunder;

 

(ii)          affect the Company’s existence or qualification as a limited
liability company under the Act or any other Applicable Law;

 

52

--------------------------------------------------------------------------------


 

(iii)       in the opinion of nationally recognized counsel, render the Company
a publicly traded partnership under Sections 7704 or 469 of the Code, or
otherwise cause it to be an association taxable as a corporation for U.S.
federal income Tax purposes; or

 

(iv)      cause the Company to be terminated under Section 708(b)(1)(B) of the
Code (unless this restriction is waived by the other Members).

 

(c)                            Each Transferee of Membership Interests that is
not already a Member shall execute, and deliver to each Member and the Company,
a counterpart of this Agreement.  Each such Transferee of Membership Interests
shall thereafter be deemed to be a Member hereunder and shall have the benefit
of, and be subject to, all of the rights, obligations and limitations with
respect to such Transferred Membership Interests (including the restrictions on
Transfers set forth in this Article IX) to the same extent as the transferring
Member under this Agreement; provided, that in the event of a Transfer by a
Member to an Affiliate (whether or not a Permitted Transferee), such Member
shall not be relieved of its obligations hereunder unless the Transfer has been
approved by the Company and the other Members.  With respect to Transfers to
Affiliates, no such Transfer shall be effective unless, as a condition to the
Transfer, such Affiliate agrees that it will not cease to be an Affiliate of
such Member, unless prior to ceasing to be an Affiliate, such Affiliate
Transfers to such Member or another Affiliate thereof all of the Membership
Interests then owned by such Affiliate.

 

(d)                           No Transfer of Membership Interests hereunder
shall release the transferring Member from any liability or obligation it may
have hereunder with respect to liabilities and obligations incurred prior to the
date of such Transfer or with respect to Membership Interests that it continues
to own after the date of such Transfer.

 

(e)                            Each certificate, if any, evidencing any
Membership Interests owned by any Member on the date hereof, or hereafter
acquired by any Member, shall contain the following restrictive legend:

 

THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED
BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF THE SECOND AMENDED AND
RESTATED OPERATING AGREEMENT OF CONSTELLATION ENERGY NUCLEAR GROUP, LLC, A
MARYLAND LIMITED LIABILITY COMPANY, DATED AS OF [            ], COPIES OF WHICH
ARE ON FILE WITH THE ISSUER OF THIS CERTIFICATE.  NO SALE, ASSIGNMENT, TRANSFER
OR OTHER DISPOSITION SHALL BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND
CONDITIONS OF THE AFORESAID OPERATING AGREEMENT SHALL HAVE BEEN COMPLIED WITH IN
FULL.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, UNDER THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR UNDER THE SECURITIES LAWS OF ANY OTHER
JURISDICTION; AND SUCH SECURITIES MAY NOT BE SOLD OR

 

53

--------------------------------------------------------------------------------


 

TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SECURITIES IS
EFFECTIVE UNDER THE SECURITIES ACT OF 1933 OR (II) THE TRANSACTION IS EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND, IF THE COMPANY REQUESTS,
AN OPINION SATISFACTORY TO THE COMPANY TO SUCH EFFECT HAS BEEN RENDERED BY
COUNSEL.

 

In the event the requirement that all or any part of the restrictive legend
above be placed upon a certificate has terminated, or in the event that the
Board of Directors determines it is advisable to remove, replace or modify such
restrictive legend (based on the advice of competent outside legal counsel), the
Company shall provide each Member and any other Person that owns any such
securities, at its request, without any expense (other than applicable transfer
Taxes and similar governmental charges, if any), with new certificates, if any,
for such securities of like tenor either (i) not bearing the legend with respect
to which the restriction has ceased and terminated and/or (ii) bearing such
additional and/or modified restrictive legends as the Board of Directors
determines advisable based on the above-mentioned legal advice.

 

(f)                              Prior to any transfer by EDFD of its A Units to
any Person who is not an Affiliate of EDFD, EDFD agrees to discuss in good faith
with CNL and CEN in order to structure such transfer in a manner that may allow,
to the extent possible, CNL and CEN to share in the tax benefits, if any,
resulting to the transferee in connection with such transfer; provided, however,
that such structure does not result in an economic detriment to EDFD.

 

Section 9.2                                      Permitted Transfers.

 

(a)                            At any time, a Member may Transfer its Membership
Interests if the Transfer otherwise complies with the following terms and
conditions:

 

(i)             such Member shall have delivered a Transfer Notice in accordance
with Section 9.3(a) (except in the case of a Transfer to a Permitted Transferee
pursuant to this Section 9.2);

 

(ii)          the Member delivering the Transfer Notice has complied with the
right of first offer provisions in Section 9.3 and otherwise shall comply with
Section 9.1;

 

(iii)       such Transfer would not, in the reasonable view of the
non-transferring Members, create a regulatory challenge or restriction that has
the potential to materially disrupt operation of the Company or its
Subsidiaries;

 

(iv)      such Member and its Transferee execute, acknowledge and deliver to the
Company such instruments of Transfer and assignment with respect to such
Transfer as are in form and substance reasonably satisfactory to the Company,
including without limitation, the execution of this Agreement;

 

54

--------------------------------------------------------------------------------


 

(v)         the Company has determined, at such Member’s expense, that the
Transfer would not violate Section 9.1(b);

 

(vi)      such Member provides the Company with the notification required by
Section 6050K(c)(1) of the Code;

 

(vii)   all costs and expenses incurred by the Company in connection with the
Transfer of Membership Interests shall be paid by the transferring Member or by
the Transferee; and

 

(viii)                                                to the extent that any
Members are Affiliates, the Membership Interests held by each such Affiliate
must be transferred to a single Person or to Persons which are also Affiliates.

 

(b)                           Notwithstanding anything in Section 9.2(a) to the
contrary, a Member may Transfer all or any portion of its Membership Interests
to Permitted Transferees of the Member at any time and without being subject to
the right of first offer provisions in Section 9.3, but subject to compliance
with clauses (a)(iii), (a)(iv), (a)(v), (a)(vi) and (a)(vii) of this
Section 9.2.

 

(c)                            In the event the conditions set forth in
Section 9.2(a) (and 9.2(b) in the case of Transfers to Permitted Transferees)
above are not satisfied in connection with any Transfer subject thereto, the
Transfer shall be null and void ab initio, the Company shall not recognize the
attempted purchaser, assignee or Transferee for any purpose whatsoever, and the
non-transferring Member attempting such Transfer shall have breached this
Agreement, for which the Company and the other Members shall have all remedies
available under Applicable Law.  Each Member specifically acknowledges that a
breach of this Article IX would cause the Company and the Member to suffer
immediate and irreparable harm, which could not be remedied by the payment of
money.  In the event of a breach or threatened breach by a Member of the
provisions of this Article IX, the Company or other Members shall be entitled to
injunctive relief to prevent or end such breach.  Nothing herein shall be
construed to prevent the Company or other Members from pursuing any other
remedies available to them for such breach or such threatened breach, including
the recovery of damages, reasonable attorneys’ fees and expenses.  A Transferee
shall automatically be admitted as a Member of the Company with respect to the
transferred Membership Interest upon consummation of the Transfer in compliance
with this Article IX.

 

Section 9.3                                      Right of First Offer.

 

(a)                            Except in the case of a Transfer to a Permitted
Transferee pursuant to Section 9.2, prior to the Transfer of Membership
Interests, the Member(s) proposing to Transfer all or any portion of its
Membership Interest (the “Offering Member”) must deliver a Transfer Notice to
the other Member(s) who is not an Affiliate of the Offering Member at least
sixty (60) Days but no more than ninety (90) Days prior to the proposed
Transfer.  The other Member(s) who is not an Affiliate of the Offering Member
shall have the option to purchase (or to designate a third party to purchase)
all of the Membership Interests proposed to be Transferred for the cash purchase
price set forth in the Transfer Notice and pursuant to the other

 

55

--------------------------------------------------------------------------------


 

terms and conditions set forth in this Agreement.  The other Member(s) who is
not an Affiliate of the Offering Member shall have sixty (60) Days from receipt
of the Transfer Notice in which to exercise its option to purchase (or to
designate a third party to purchase) all of the Membership Interests pursuant to
this Section 9.3(a) by providing written notice of exercise of the option to the
Offering Member and to the Company.

 

(b)                           In the event that at the end of the sixty (60) Day
period contemplated by Section 9.3(a), the other Member(s) who is not an
Affiliate of the Offering Member have not elected to purchase (or to designate a
third party to purchase) all of the Membership Interests proposed to be
Transferred, then the Offering Member shall be free to consummate the
transaction described in the Transfer Notice, provided, that within sixty (60)
Days after the end of the sixty (60) Day period contemplated by Section 9.3(a),
a definitive agreement is executed for the sale of such Membership Interests,
and the terms and conditions (including price) in such agreement are no more
favorable to the purchaser than those set forth in the Transfer Notice.  In the
event a Member exercises the option to purchase (or to designate a third party
to purchase) under Section 9.3(a), but such Member (or its designee, if
applicable) fails to tender the required consideration at the closing, in
addition to being entitled to complete the proposed transaction, the Offering
Member shall have all rights and remedies against the other Member (and its
designee, if applicable) available for breach of contract.

 

(c)                            The parties shall use their reasonable efforts to
close any purchase under Section 9.3 as promptly as possible after (i) the other
Members provide written notice of the exercise of their option under
Section 9.3(a) or (ii) the Offering Member executes a definitive agreement as
contemplated by Section 9.3(b), as applicable.  At the closing, the Offering
Member shall deliver to the purchaser an executed assignment of the subject
Membership Interest satisfactory in form to counsel for the Company, and the
purchaser shall deliver the purchase price in cash or immediately available
funds.  The Offering Member and the purchaser each shall execute and deliver
such other documents as may reasonably be requested by the other.  If the
closing of any purchase by the other Members (or their designee, if applicable)
under Section 9.3(a) does not occur within one year of the expiration of the
sixty (60) Day period contemplated by Section 9.3(a), then the right to close on
the purchase shall lapse and the Offering Member may sell the Membership
Interests proposed to be Transferred in accordance with Section 9.3(b) (on terms
and conditions (including price) no more favorable to the purchaser than those
set forth in the Transfer Notice) as if the other Members had elected not to
purchase the Offering Member’s interests.

 

Section 9.4                                      Change of Control of a Member
or Terminating Event.  If any Member should undergo a Change of Control or
Terminating Event, then the other Member(s) who is not an Affiliate of such
Member may elect to transfer all or any portion of its Membership Interests in
the Company without regard to the requirements of Section 9.3.  In the event of
a Change of Control or Terminating Event of Constellation, certain provisions of
Article II and Article III of, and as specified in, the Amended and Restated
Investor Agreement, dated as of December 17, 2008, by and between EDFI and
Constellation shall terminate and shall be of no further force and effect, as
provided for therein.

 

56

--------------------------------------------------------------------------------


 

ARTICLE X

 

CERTAIN OBLIGATIONS OF THE COMPANY AND THE MEMBERS

 

Section 10.1           Preemptive Rights.

 

(a)         If the Company offers to issue or sell any New Securities in
accordance with Section 7.2(j)(vii), each Member shall have the right
(exercisable for a period of not less than thirty (30) Days after notice to the
other Members of the intent to issue such New Securities and the terms
(including the minimum price) of such proposed issue (the “Preemptive Notice”))
to subscribe to all or any portion of such New Securities on the same terms and
conditions and for the same price per New Securities as the Company proposes to
issue or sell such New Securities.  If all Members exercise this right, the
purchase of New Securities shall be in such proportion as they agree, or failing
an agreement, each shall have the prior right to purchase a pro-rata portion
based on their Percentage Interests and a secondary right to purchase any New
Securities not purchased by the other Members exercising its full prior right.

 

(b)         “New Securities” shall mean any direct equity or ownership interest
of any kind in the Company, whether now or hereafter authorized, and rights,
options or warrants to purchase such an interest, and securities of any type
whatsoever that are, or may become, convertible into such an interest in the
Company; provided, however, that “New Securities” shall not include:

 

(i)    Equity or ownership interests issued in connection with the acquisition
of another business entity or line of business of another business entity by the
Company through merger, consolidation, purchase of all or substantially all of
the assets, or other reorganization as a result of which the Company owns not
less than 51% of the voting power of such entity; provided, that any dilution to
the Membership Interests of the Members resulting from the issuance of such
securities shall be borne by the Members, pro rata, in proportion to their
respective Percentage Interests; or

 

(ii)   Equity or ownership interests issued in connection with any
recapitalization, reclassification or similar event by the Company; provided,
that any dilution to the Membership Interests of the Members resulting from such
recapitalization, reclassification or similar event shall be allocated among the
Members, pro rata, in proportion to their Percentage Interests.

 

(c)         Following the completion of the decision period for the Members to
exercise their preemptive rights pursuant to this Section 10.1, the Company
shall have the right, for a period of one hundred and eighty (180) Days, to sell
any New Securities not purchased by the Members, on terms and conditions no more
favorable to the purchaser than those specified in the Preemptive Notice,
including with respect to the price per New Security.  Thereafter, any issuance
or reissuance of New Securities shall be subject to the provisions of this
Section 10.1.

 

57

--------------------------------------------------------------------------------


 

Section 10.2           Related Party Transactions.

 

(a)         Subject to Section 7.2(j) and to the terms of the Administrative
Services Agreement, to the extent any Member or an Affiliate of any Member
provides assigned or seconded personnel or administrative services to the
Company, such services shall be priced at Unburdened Cost.

 

(b)         To support the operations of the Company in areas in which it needs
additional resources, the Members shall negotiate in good faith the necessary
agreements to govern the assignment and secondment of personnel employed by the
Members to the Company and the provision of administrative services to the
Company.

 

Section 10.3           Operational Matters.

 

(a)         The Company shall cause the Company-Generation Subs to enter into
the CECG Power Purchase Agreements and the EDFTNA Power Purchase Agreements
whereby the Company-Generation Subs shall sell and deliver energy generated by
the nuclear generation facilities owned by the Company-Generation Subs to CECG
and EDF Trading North America, LLC, respectively.

 

(b)         Pursuant to the Power Services Agency Agreement, the Company will
enter into an agreement, or will cause the Company-Generation Subs to enter into
one or more agreements, with CECG for CECG to provide services on behalf of each
Company-Generation Sub including:  (i) marketing capacity, ancillary services
and other products that have not been sold under the CECG Power Purchase
Agreements, the EDFTNA Power Purchase Agreements or other power purchase
agreements; (ii) scheduling energy from the nuclear generation facilities owned
by the Company-Generation Subs; and (iii) interfacing with the applicable
independent system operator on behalf of each Company-Generation Sub.  In
consideration for providing such services, the Company or the Company-Generation
Subs, as applicable, shall pay CECG an aggregate amount equal to
[$87,500,000](1), which shall be payable, subject to any adjustments, in
accordance with the terms and conditions of the Power Services Agency Agreement.

 

(c)         Pursuant to the Administrative Services Agreement, the Company will
enter into an agreement with Constellation Energy Group, Inc. for Constellation
Energy Group, Inc. to provide certain administrative services to the Company.

 

(d)         The Members shall cause the Company-Generation Subs not to agree to
any extension to the term of any CECG Power Purchase Agreement or EDFTNA Power
Purchase Agreement, unless all the Directors then in office shall agree to such
extension.  At any time that the Directors are considering such an extension,
all of the Directors appointed by a Member must vote in the same manner, either
for or against.

 

--------------------------------------------------------------------------------

(1)   This amount assumes a September 30, 2009 closing date.  This amount will
be reduced by $3,500,000 each month, as adjusted pro rata, based on the actual
date of closing.

 

58

--------------------------------------------------------------------------------


 

(e)         The Company shall establish and maintain Risk Profile Guidelines,
which shall govern each Company-Generation Sub and which may include, without
limitation, hedge ratios, policies regarding affiliate transactions,
counterparty credit requirements, and limitations on unit contingent or firm
power sales transactions.  The Company’s initial Risk Profile Guidelines are
attached hereto as Exhibit D.

 

ARTICLE XI

 

CORPORATE OPPORTUNITIES AND NON-SOLICITATION

 

Section 11.1           Corporate Opportunities.  Except as specifically provided
in Unistar Nuclear Energy, LLC Operating Agreement, dated as of July 20, 2007,
by and among Constellation, EDFD and Unistar Nuclear Energy, LLC, neither the
Company nor any Member shall have any expectation or interest in any business
opportunity that is presented to any of the Members or any of their respective
officers, directors or employees or designees to the Board, unless, in the case
of any such person who is a director or officer of the Company, such business
opportunity is expressly offered to such director or officer in his or her
capacity as a Company director or officer.  Each of the Members and their
Affiliates shall be expressly permitted to acquire and hold any debt securities
or evidence of indebtedness issued by the Company or its Affiliates.

 

Section 11.2           Non-Solicitation.  From and after the date hereof through
the date such Member no longer owns any Membership Interests, and other than
expressly set forth herein or in any ancillary agreement hereto, no Member or
its Affiliates shall, directly or indirectly, solicit, induce, encourage or
attempt to persuade any employee of the Company, its Subsidiaries, the Members
or their Affiliates (a) to leave his employment with the Company, its
Subsidiaries, the Members or their Affiliates in order to become an employee,
consultant or independent contractor to or for any other Person or (b) to
terminate or adversely modify such employee’s relationship with the Company, its
Subsidiaries, the Members or their Affiliates; provided, however, that this
Section 11.2 shall not restrict an employer from publishing or posting open
positions in the course of normal hiring practices that are not specifically
sent to, or do not specifically target, employees of the Company, its
Subsidiaries, the Members or their Affiliates.

 

ARTICLE XII

 

WITHDRAWAL, DISSOLUTION AND LIQUIDATION

 

Section 12.1           No Right of Withdrawal; No Interest.

 

(a)         Except as otherwise provided herein, no Member shall have the right
to withdraw from the Company or to demand or to receive the return of all or any
part of its Capital Account.  In the event a Member withdraws in violation of
this Section 12.1(a), such Member hereby agrees that such withdrawal will
constitute a breach of this Agreement and such Member also agrees that the
Company, in addition to any remedies otherwise available to the Company, may
offset any damages due to such breach against any amounts otherwise
distributable to such Member or another Member who is an Affiliate of such
Member.  Subject

 

59

--------------------------------------------------------------------------------


 

to the foregoing, upon withdrawal by any Member, such Person shall immediately
cease to be a Member, shall not be entitled to receive any monies or property
for its Membership Interest and the Withdrawn Member or the successor to the
Withdrawn Member shall be deemed to be and shall only have the rights of an
assignee of the Withdrawn Member under Sections 4A-603 and 4A-604 of the Act.

 

(b)         Except as otherwise provided herein, no interest shall be paid to
any Member in respect of its Capital Contribution or Capital Account balance. 
Except as otherwise provided in this Agreement, no Member shall be entitled or
permitted to withdraw any Capital Contributions or any money or other property
from the Company without the written consent of the Board of Directors which
consent may be withheld for any reason or for no reason.  If circumstances
require a return of any capital, no Member shall have the right to receive
property other than cash, unless otherwise specifically agreed in writing by the
Board of Directors at the time of such distribution.

 

Section 12.2           Terminating Event.

 

(a)         Notwithstanding anything to the contrary contained in this
Agreement, upon the occurrence of a Terminating Event with respect to a Member,
the Person that suffers the Terminating Event shall immediately notify the
Company, and the Company, for one hundred and twenty (120) days after it first
learns of such Terminating Event, may elect to purchase or may designate a third
party to purchase (the “Repurchase Election Period”) such Person’s entire
Membership Interest in the Company and all economic rights of the Person in the
Company (the “Withdrawal Interest”) from such Person or such Person’s legal or
personal representative(s) or successor(s) (as applicable) (individually and
collectively, the “Withdrawn Member”) for a price equal to the Fair Market Value
of the Withdrawal Interest (the “Redemption Price”).  If the Company timely
makes that election, the Company or its designee shall purchase from the
Withdrawn Member, and the Withdrawn Member shall sell to the Company or the
Company’s designee, the Withdrawal Interest at the Redemption Price and on the
terms set forth in the next paragraph.  Effective as of the occurrence of the
Terminating Event, the Person that suffers the Terminating Event shall
immediately cease to be a Member and, if such Person’s Withdrawal Interest is
not purchased by the Company or the Company’s designee pursuant to this Section
12.2, unless the Board of Directors determines otherwise, such Person shall be
and shall only have the rights of an unadmitted assignee under Section 4A-603
and Section 4A-604 of the Act (an “Unadmitted Assignee”).

 

(b)         The closing for any sale of a Withdrawal Interest of a Withdrawn
Member, and purchase by the Company or its designee, shall take place at the
Company’s principal office on the tenth Business Day following the end of the
Repurchase Election Period (unless the Fair Market Value has not been determined
as of such date, in which case the purchase shall take place on the fifth
Business Day following the determination of Fair Market Value).  At the closing,
(i) the Withdrawn Member shall assign and transfer to the Company or its
designee all right, title and interest in and to the Withdrawal Interest (free
and clear of all liens and encumbrances) and shall execute and deliver to the
Company or its designee such other and further assurances as the Company or its
designee may reasonably require to transfer to and vest the Withdrawal Interest
in the Company or the designee, and (ii) the Company or its designee shall pay
the Redemption Price in cash.  If the Withdrawal Interest is transferred to a

 

60

--------------------------------------------------------------------------------


 

designee of the Company, such designee, at the option of the Member that did not
suffer the Terminating Event and is not an Affiliate of the Member suffering the
Terminating Event, may be admitted as a Member of the Company.  Notwithstanding
anything to the contrary contained in this Agreement, any decisions and/or
determinations to be made by the Company pursuant to this Section 12.2 (e.g.,
whether to elect to purchase the Withdrawal Interest) shall be made solely by
the Directors appointed by the Member that did not suffer the Terminating Event
and is not an Affiliate of the Member suffering the Terminating Event and not by
the Directors appointed by the Member that suffered the Terminating Event (or by
an Affiliate of such Member) or the management of the Company.

 

(c)         Notwithstanding anything to the contrary contained in this
Agreement, an assignee of the Withdrawn Member pursuant to Section 12.1(a) or an
Unadmitted Assignee may not transfer any of its rights in the Company without
the unanimous consent of the Member(s) of the Company.

 

Section 12.3           Dissolution.  The Company shall be dissolved and its
affairs wound upon the occurrence of any of the following events:

 

(a)         upon a sale or condemnation of all or substantially all of the
equity securities or the assets of the Subsidiaries of the Company and the
receipt of cash consideration therefor;

 

(b)         upon an affirmative vote of the Board of Directors in accordance
with Section 7.2(j)(xii);

 

(c)         upon the appointment of a trustee, custodian or other similar
receiver for the Company or the occurrence of a Bankruptcy Event with respect to
the Company;

 

(d)         upon the filing by the last remaining Member of a petition in
bankruptcy, the occurrence of any other Bankruptcy Event with respect to such
last remaining Member or the termination of the legal existence of the last
remaining Member;

 

(e)         at any time that there are no Members of the Company, unless the
business of the Company is continued without dissolution in a manner permitted
by the Act; or

 

(f)          upon the entry of a decree of judicial dissolution of the Company
pursuant to the Act.

 

Section 12.4           Winding Up.

 

(a)         Upon dissolution pursuant to Section 12.3, the Board of Directors
shall proceed as promptly as practicable to wind up the affairs of the Company
and distribute the assets thereof or appoint one or more liquidating trustees to
do so; provided, that the assets of the Company shall be liquidated in an
orderly and businesslike manner so as not to obtain less than fair market value
therefor.  The appointment of any one or more liquidating trustees may be
revoked, or a successor or additional liquidating trustee(s) may be appointed,
by the Board of Directors.

 

61

--------------------------------------------------------------------------------


 

(b)        Upon dissolution pursuant to Section 12.3, all of the Company’s
assets, or the proceeds therefrom, shall be distributed in the following order
of priority:

 

(i)    first, to creditors of the Company, including any Member in its capacity
as creditor, to the extent otherwise permitted by law, in satisfaction of debts,
liabilities and obligations of the Company;

 

(ii)   second, to the payment of the expenses of liquidation;

 

(iii)  third, to the setting up of any reserves that the Board of Directors or
the liquidating trustee(s), as the case may be, may deem reasonably necessary
for any contingent, conditional or unmatured claims and obligations of the
Company;

 

(iv)  fourth, to the Members holding A Units, pro rata in proportion to their
relative Percentage Interests, an amount equal to the Unit A Accelerated
Liquidation Amount as of the date of the applicable distribution; and

 

(v)   fifth, to the Members, in accordance with the positive balances of their
respective Capital Accounts and otherwise in compliance with Treasury
Regulations Section 1.704-1(b)(2)(ii)(b)(2), after taking into account all
adjustments to their Capital Accounts for all periods.

 

(c)         At no time during the term of the Company or upon dissolution or
liquidation of the Company shall a Member with a deficit balance in its Capital
Account have any obligation to the Company or to the other Members to restore
such deficit balance, except as may be required by Applicable Law or in respect
of any deficit balance resulting from a distribution made in contravention of
this Agreement.

 

(d)         Upon compliance with the distribution plan set forth herein, the
proper officers of the Company shall execute, acknowledge and cause to be filed
with the Department of Assessments and Taxation of the State of Maryland
Articles of Cancellation of the Company.  Subject to the provisions of the Act,
upon the filing of Articles of Cancellation, the Company’s existence shall
terminate.

 

(e)         Notwithstanding the provisions of Section 8.5, for the taxable year
or period during which the Company is dissolved (and the taxable year or period
immediately preceding the taxable year of dissolution, if the event which gives
rise to such dissolution of the Company under Section 12.3 occurs in such prior
taxable year), Net Income or Net Loss (and, to the extent necessary, items of
gross income, gain, loss and deduction), shall be allocated among the Members
such that, to the maximum extent possible, each Member’s Capital Account balance
immediately prior to the distribution in Section 12.4(b)(iv) equals the amount
that would be distributed to such Member under Sections 12.4(b)(iv) and
12.4(b)(v) if distributions under Section 12.4(b)(v) were instead made in
accordance with the Members’ respective Percentage Interests.

 

62

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

GENERAL PROVISIONS

 

Section 13.1           Notices.  All notices, requests, consents, agreements or
other communications under this Agreement must be in writing to be effective
and, except as set forth in Section 7.2(f), will take effect (or be deemed to
have been given or delivered, as the case may be):  (a) on the Business Day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours of the recipient or (b) on the Business Day
following the Business Day of sending, if delivered by internationally
recognized overnight courier, in each case, to such party at its address (or
number) set forth below or such other address (or number) as the party may
specify by notice.  Any new Member of the Company admitted pursuant to Article
IX hereof, promptly upon its admission, shall provide its address for notices to
the Secretary of the Company and to the other Members.

 

If to CNL or CEN:

 

Constellation Energy Group, Inc.
750 East Pratt Street, 17th Floor
Baltimore, Maryland 21202
Attention:  General Counsel
Phone:  (410) 470-3011
Fax:  (410) 470-5766

 

If to EDFD:

 

EDF Development Inc.
c/o E.D.F. International S.A.
20 Place de la Défense
Paris la Défense Cedex, France 92050
Attention:  Marianne Laigneau
Phone:  +33 1 56 65 39 71
Fax:   +33 1 40 42 61 67

 

If to the Company:

 

Constellation Energy Nuclear Group, LLC
750 East Pratt Street, 17th Floor
Baltimore, Maryland 21202
Attention:  General Counsel
Phone:  (410) 470-3312
Fax:  (443) 213-3680

 

63

--------------------------------------------------------------------------------


 

Section 13.2           Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of the Members, the Company, their
respective successors and Permitted Transferees.  This Agreement is personal to
the Members and the Company, and no Member or the Company may assign or Transfer
(except in connection with Transfers permitted or required by the terms of this
Agreement) the rights accruing hereunder nor (except as permitted or required by
this Agreement) may performance of any duties by any Member or the Company be
delegated or assumed by any other Person without the prior written consent of
the other Members and the Company.  Assignments or delegations made in violation
of this Section 13.2 shall be null and void.  References in this Agreement to
Members shall also be deemed to constitute a reference to an Unadmitted Assignee
where the provision relates to economic rights and obligations.  By way of
illustration and not limitation, such provisions would include those regarding
Capital Accounts, distributions, allocations and contributions.

 

Section 13.3           Parallel Vehicle.  If the Company encounters legal, Tax,
business, accounting, regulatory or other impediments to the making of a
potential investment, or the Company determines that having the Members make a
potential investment or hold an existing investment through an entity other than
the Company would be more favorable from a Tax, legal, business, accounting,
regulatory or other perspective, the Company may require such Members to
participate in the potential or existing investment, as the case may be, through
one or more other entities organized by or on behalf of the Company or the
Members and having economic terms and conditions substantially identical (on a
single investment basis, if applicable), to the extent practicable, to those of
the Company (the “Parallel Vehicle”).   The agreements regarding organization,
management and governance with respect to the Parallel Vehicle and the
responsibilities of the Members with respect thereto shall be substantially
equivalent to those of the Company, with appropriate changes to reflect its
position as a parallel vehicle of the Company.

 

Section 13.4           Dispute Resolution.

 

(a)         In the event of a deadlock vote of the Board of Directors on a
matter presented for determination, a failure of the Members to agree on a
matter requiring Member approval under Section 7.8 or requiring unanimous
approval by the Board of Directors under Section 7.2(j) (other than a matter
subject to resolution pursuant to Section 7.3(c)), or in connection with any
dispute between the Members concerning the Company, the Members will use their
reasonable efforts to resolve the dispute within thirty (30) Days.  If the issue
has not been resolved within such 30-Day period, the Members will escalate the
dispute to the respective Parent CEOs, who will meet to discuss and use their
reasonable efforts to resolve the dispute.  Such resolution may include, if the
respective Parent CEOs so agree (subject to any required approval by the
respective Members’ boards of directors): (i) to dissolve the Company; (ii) to
allow one Member to depart the Company by having such Member sell all of its
Membership Interests to a third party; (iii) to have any Member withdraw from
the Company; or (iv) any other resolution upon which the Parent CEOs may so
agree. If the Members remain unable to resolve the dispute within thirty (30)
Days of the initial meeting of the Parent CEOs, either party may submit the
dispute to binding arbitration pursuant to this Section 13.4.

 

(b)         Except as otherwise specifically provided herein, all disputes
arising out of or in connection with this Agreement, including any dispute
regarding its

 

64

--------------------------------------------------------------------------------


 

existence, termination or validity, each Member shall have the right to have
recourse to and shall be bound by the pre-arbitral referee procedure of the
International Chamber of Commerce in accordance with its rules for a
Pre-Arbitral Referee Procedure.  All disputes arising out of or in connection
with this Agreement (including as to existence, termination and validity) shall
be finally settled under the Rules of Arbitration of the International Chamber
of Commerce (the “Rules”) by three (3) arbitrators appointed in accordance with
said Rules. The place of the pre-arbitral referee procedure and of the
arbitration procedure shall be New York, New York, United States of America. 
The proceedings before the arbitral tribunal (including with respect to the
Pre-Arbitral Referee Procedure) shall be governed by the Rules.  The rules of
law to be applied by the arbitral tribunal to the merits of the dispute shall be
the rules of laws of the State of New York.  In the event of a dispute arising
out of Section 7.2(j)(v) herein, the sole issue to be considered and decided by
the arbitral tribunal shall be whether or not the Member that is in favor of the
distribution that is the subject of the dispute submitted to the arbitral
tribunal shall have demonstrated by a preponderance of the evidence that such
distribution would not materially and adversely affect the business, operations
or financial condition of the Company and its Subsidiaries, taken as a whole. 
The language of the arbitration shall be English.  Evidence shall be provided in
English and pleadings shall be done in English.  The arbitral tribunal shall
render its decision within six (6) months from the date of signature on the
terms of reference, except that with regard a dispute arising out of Section
7.2(j)(v), the arbitral tribunal shall use its best efforts to render its
decision and award within sixty (60) days of the signing or approval of the
terms of reference.  Any decision or award of the arbitral tribunal shall be
final and binding upon the parties to the arbitration proceeding.  The Members
waive to the extent permitted by applicable law any rights to appeal or to
review of such award by any court or tribunal.  The Members agree that the
arbitral award may be enforced against the parties to the arbitration proceeding
or their assets wherever they may be found and that a judgment upon the arbitral
award may be entered in any court having jurisdiction thereof.

 

65

--------------------------------------------------------------------------------


 

Section 13.5           Guarantee.  Each of Constellation and EDFI, unless the
Parent is the Member, unconditionally, absolutely and, subject to the following
sentence, irrevocably guarantees to each Member (other than the Member(s) of
which such Parent is an Affiliate) the full and prompt payment, as and when due
and payable, of all financial obligations hereunder (the “Guarantee”). The
Parent’s Guarantee shall remain in effect for so long as this Agreement remains
in effect and an Affiliate of Parent remains a Member.  Parent hereby guarantees
that its Guarantee will be paid and performed strictly in accordance with the
terms of this Agreement, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Member with respect thereto.  Each Parent agrees that its
Guarantee constitutes a guarantee of payment when due and not of collection, and
hereby waives demand, presentment and notice of default or breach for
non-performance of any of the covenants, terms, conditions or agreements in any
other matter or thing mentioned and described in this Agreement.  Furthermore,
the occurrence of any one or more of the following shall not affect the
enforceability or effectiveness of the Parent’s Guarantee: (i) any modification,
amendment, settlement, release (in whole or in part) or enforcement of the
obligations guaranteed, (ii) any merger, consolidation, restructuring or
termination of the corporate existence of the Member or Unadmitted Assignee that
is an Affiliate of Parent, (iii) the illegality, invalidity or unenforceability
of all or any part of the obligations guaranteed or any agreement or instrument
related thereto, (iv) the failure of any Member or Unadmitted Assignee or the
Company to exhaust any right, remedy, power or privilege it may have against the
Member(s) or Unadmitted Assignee that is an Affiliate of Parent (including
failure to file or enforce a claim in any bankruptcy or other proceeding), (v)
any Terminating Event, Bankruptcy Event, or proceedings similar to those
incorporated in such terms, commenced by or against such Member(s) or Unadmitted
Assignee, including any discharge of, or bar or stay against collecting, all or
any part of the obligations guaranteed, and (vi) any other defense with respect
to the performance of all or any part of the Parent’s Guarantee, including but
not limited to the effect of any statute of limitations.

 

Section 13.6           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS.

 

Section 13.7           Entire Agreement; Amendment.  This Agreement (including
the exhibits hereto) contains the entire agreement among the parties hereto with
respect to the transactions contemplated herein, supersedes all prior written
agreements and negotiations and oral understandings, if any, including the
Original Agreement, and this Agreement (including exhibits hereto) may not be
amended or supplemented except with the written consent of each Member or as
otherwise permitted by the terms of this Agreement to be amended by the Board of
Directors.

 

Section 13.8           No Waiver.  No failure to exercise and no delay in
exercising any right, power or privilege of a Member shall operate as a waiver
or a consent to the modification of the terms hereof unless given by that Member
in writing.

 

66

--------------------------------------------------------------------------------


 

Section 13.9           Separability of Provisions.  Each provision of this
Agreement shall be considered separable; and if, for any reason, any provision
or provisions herein are determined to be invalid and contrary to any existing
or future law, such invalidity shall not impair the operation of or affect those
portions of this Agreement which are valid.

 

Section 13.10         Confidentiality.  Each Member shall use reasonable efforts
to keep, and shall ensure that its Affiliates, shareholders, members, directors,
officers, employees, agents and other representatives use reasonable efforts to
keep, from and after the date hereof through a period of two (2) years from the
date such Member no longer owns any Membership Interests, confidential all
information acquired from the Company or its Subsidiaries or Affiliates or from
the other Members or their Affiliates pursuant to this Agreement or otherwise,
including the contents of this Agreement, except that the foregoing restriction
shall not apply to any information that (a) is or hereafter becomes generally
available to the public other than by reason of any default with respect to a
confidentiality obligation under this Agreement; (b) was already known to the
recipient; (c) is disclosed to the recipient by a third party who, to the
recipient’s knowledge, is not in default of any confidentiality obligation to
the disclosing Member hereunder; (d) was developed by or on behalf of the
receiving Member without reliance on confidential information received
hereunder; (e) is disclosed by any Member to its auditors, attorneys, financial
advisors, consultants and other advisors, provided, that any such auditors and
attorneys have been informed of the confidential nature of such information and
any such financial advisors, consultants and other advisors have signed a
confidentiality agreement agreeing to treat such information as confidential;
(f) is disclosed to a regulatory authority to the extent that disclosure is, in
the Member’s good faith judgment, required or appropriate; provided, that such
Member requests confidential treatment for any information so disclosed; or (g)
is otherwise required to be disclosed in compliance with Applicable Law or stock
exchange rules or regulations or order by a court or other regulatory body
having competent jurisdiction; provided, that such Member provides the other
Members with prior notice of such disclosure to the extent permitted by
Applicable Law, stock exchange rules or other regulation.  Notwithstanding the
foregoing, each Member (and each employee, representative, or other agent of
such Member) may disclose to any and all persons, without limitation of any
kind, the Tax treatment and Tax structure of: (i) the Company and (ii) any
transactions of the Company, and all materials of any kind (including opinions
or other Tax analyses) that are provided to the Member relating to such Tax
treatment and Tax structure.  For this purpose, “Tax structure” means any facts
relevant to the Tax treatment of a transaction but does not include information
relating to the identity of the Company or its Members.

 

Section 13.11         Expenses.  Each Member agrees that it shall be solely
responsible for any fees or expenses incurred by it in connection with the
drafting, negotiation or execution of this Agreement and any ancillary documents
hereto (including the cost of any attorneys, accountants, consultants and any
other representatives or agents retained by such Member).

 

Section 13.12         Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

67

--------------------------------------------------------------------------------


 

Section 13.13         Headings.  The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

Section 13.14         Gender and Number.  Whenever required by the context
hereof, all pronouns and any variations thereof will be deemed to refer to the
masculine, feminine and neuter, singular and plural.

 

Section 13.15         Further Assurances.  From time to time, at the reasonable
request of any party hereto and without further consideration, each other party
hereto shall execute and deliver such additional documents and take all such
further action as may be necessary or appropriate to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement or to carry out the terms of this Agreement.

 

Section 13.16         Survival of Obligations.  The obligations of the Members
under Section 7.7, Section 13.3, Section 13.4, Section 13.6, Section 13.9,
Section 13.10 and Section 13.24 of this Agreement shall survive any expiration,
termination or cancellation of this Agreement or the dissolution of the Company.

 

Section 13.17         Insurance.  The Company shall, and shall cause each of its
Subsidiaries and Investee Companies to maintain with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

Section 13.18         Nuclear Insurance.  The Company shall cause each of its
Licensed Subsidiaries and each Investee Companies that is an NRC licensee to
obtain and maintain insurance coverage, for itself and its contractors, for
public liability arising in connection with a nuclear incident (as those terms
are defined in the Atomic Energy Act of 1954, as amended (the “Atomic Energy
Act”)) at, or arising out of, the operation of such nuclear power units.  This
insurance shall be in such form and in such amount as required by the NRC
pursuant to Section 170 of the Atomic Energy Act.  The Company shall cause each
of its Licensed Subsidiaries and each Investee Companies that is an NRC licensee
to execute the governmental indemnity agreement required by Section 170 of the
Atomic Energy Act.  In the event the nuclear liability protection requirements
in effect on the date of this Agreement expire or are amended or repealed, the
Company shall cause each of its Licensed Subsidiaries and each Investee Company
that is an NRC licensee and each such company operating any nuclear project to
maintain (i) the insurance coverage provided by law and (ii) at least the same
level insurance coverage and public liability protection as is currently
provided through governmental indemnity and liability insurance to the extent
available.

 

Section 13.19         FIRPTA.  Upon the reasonable request of any Member in
connection with any proposed Transfer by such Member of its Membership Interest
in accordance with the terms of this Agreement, and at the Member’s sole
expense, the Company will issue a written statement certifying as to whether or
not fifty percent or more of the value of the gross assets of the Company
consists of U.S. real property interests under Section 897(c)(1)(A) of the Code
or ninety percent or more of the value of the gross assets of the Company
consists of U.S. real property interests plus cash or cash equivalents.

 

68

--------------------------------------------------------------------------------


 

Section 13.20         Exclusive Remedies.  Each Member’s exclusive remedies and
liabilities for any alleged or actual breach of this Agreement shall be as set
forth in this Agreement.

 

Section 13.21         Title to Company Property.  All property owned by the
Company, whether real or personal, tangible or intangible, shall be deemed to be
owned by the Company as an entity, and no Member or Unadmitted Assignee, or
their respective Affiliates, individually, shall have any ownership of such
property.  The Company may hold any of its assets in its own name or in the name
of its nominee, which nominee may be one or more Persons.

 

Section 13.22         Waiver of Partition Action.  Each of the Members
irrevocably waives any right which it may have to maintain an action for
partition with respect to Company property.

 

Section 13.23         Statutory References.  Each reference in this Agreement to
a particular statute or regulation, or a provision thereof shall, at any
particular time, be deemed to be a reference to such statute or regulation, or
provision thereof or to any similar or superseding statute or regulation, or
provision thereof, as at such time is in effect.

 

Section 13.24         Legal Fees.  In the event of any litigation arising out of
or in connection with this Agreement or with any parties’ performance hereunder,
the party that prevails in any such litigation shall be paid its reasonable
attorney’s fees and expenses, through all appeals, by the party that does not
prevail in such litigation.  The provisions of this Section 13.24 shall survive
any dissolution of the Company.

 

[Remainder of Page Intentionally Left Blank.]

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Members and the Company have executed this Second
Amended and Restated Agreement as of the date set forth above.

 

 

MEMBERS:

CONSTELLATION NUCLEAR, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

CE NUCLEAR, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

EDF DEVELOPMENT INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

 

 

 

THE COMPANY:

CONSTELLATION ENERGY NUCLEAR GROUP, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

--------------------------------------------------------------------------------


 

FOR PURPOSES OF SECTIONS 8.4(b) AND 13.5 ONLY:

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

FOR PURPOSES OF SECTION 13.5 ONLY:

E.D.F. INTERNATIONAL S.A.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Capital Contributions

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Initial Annual Budget

 

The Annual Budget will reflect:

 

·                  The Company will pay Constellation for support services as
follows: for 2010 will be $66 million, and for 2009 the $66 million will be
pro-rated for any applicable period post closing in 2009.

·                  During the remainder of 2009 and 2010 Constellation and EDF
will work to develop a direct charging mechanism (reflecting the actual cost of
the service) for support services provided by Constellation that will be
implemented beginning January 2011, provided that support services for the
existing business will not exceed $66 million in any year.  For any services
that a direct charge mechanism cannot be developed the parties will agree to an
appropriate allocation methodology.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Illustrative Examples Showing the Operation of the Section 8.4

Calculation Provisions and the Section 6.2 Distribution Provisions

 

Background:

 

Assume that (i) CNL recognizes a $200 gain at the Closing in connection with the
sale of the Transferred Designated Interest (as defined in the Master Agreement)
and (ii) had the transaction been consummated as described in the Original
Master Agreement, Constellation would have recognized a $250 gain at the
Closing.  Immediately after the Closing, the Company holds one asset (which was
contributed to the Company by CNL and CEN) with a fair market value of $1,000
and a tax basis of $600.  The asset is depreciable over 10 years using the
straight line method.

 

The Members’ Percentage Interests, and book and tax capital accounts,
immediately after the Closing are as follows:

 

 

 

Percentage Interest(2)

 

Book Capital Acct.

 

Tax Capital Acct.

 

CNL

 

49

%

$

490.00

 

$294.00

 

 

 

 

 

 

 

 

 

 

CEN

 

1

%

$

10.00

 

$6.00

 

 

 

 

 

 

 

 

 

 

EDFD

 

50

%

$

500.00

 

$300.00 (and a $200.00 § 743(b) adjustment)

 

 

Example 1: Calculation of the EDFD Tax Sharing Amount and the Constellation Tax
Sharing Amount.

 

Calculation of the Constellation Initial Tax Savings Amount.  Assume that
Constellation is planning to file its IRS Form 1120 for its 2009 taxable year on
September 15, 2010.  On August 16, 2010, Constellation delivers to EDFD a draft
computation of the Constellation Initial Tax Savings Amount.  The Constellation
Initial Tax Savings Amount equals $20.00 (the excess of $100 (the amount of tax,
calculated by reference to the Effective Tax Rate, that would have been imposed
on the $250 of gain Constellation would have recognized had the transaction been
consummated as described in the Original Master Agreement) over $80 (the amount
of tax, calculated by reference to the Effective Tax Rate, that was imposed on
the $200 of gain CNL recognized at the Closing)).

 

Calculation of the EDFD Annual Tax Savings Amount and the Constellation 704(c)
Tax Costs.  Assume that the Company has revenue of $200 in its 2009 Fiscal
Year.  The Company is planning to file its IRS Form 1065 for its 2009 Fiscal
Year on September 15, 2010.  On August

 

--------------------------------------------------------------------------------

(2)          NOTE: These Percentage Interests are for illustrative purposes
only.  The actual Percentage Interest with respect to EDFD will be 49.99%.

 

C-1

--------------------------------------------------------------------------------


 

16, 2010, the Company delivers to EDFD and CNL a draft computation of the EDFD
Annual Tax Savings Amount for the 2009 Fiscal Year and the Constellation 704(c)
Tax Costs for the 2009 Fiscal Year.

 

The EDFD Annual Tax Savings Amount for the 2009 Fiscal Year is computed as
follows:

(a)               EDFD took into account $20 of depreciation for the 2009 Fiscal
Year attributable to the $200 § 743(b) adjustment.(3)

(b)              EDFD would have been allocated $30 of depreciation by the
Company for the 2009 Fiscal Year.  However, EDFD was allocated $31.50 of
depreciation for such Fiscal Year pursuant to § 704(c).

(c)               EDFD is allocated $100 of taxable income by the Company for
the 2009 Fiscal Year (without taking into account the deductions described in
(a) and (b)).

(d)              The EDFD Annual Tax Savings Amount for the 2009 Fiscal Year
equals $8.60 (40% (the Effective Tax Rate) multiplied by $21.50 (the sum of the
$20 of depreciation attributable to the § 743(b) adjustment and the $1.50 of
additional depreciation allocated to EDFD pursuant to § 704(c)).

 

The Constellation 704(c) Tax Costs for the 2009 Fiscal Year are computed as
follows:

(a)               CNL and CEN would have been allocated, in the aggregate, $30
of depreciation by the Company for the 2009 Fiscal Year.  However, CNL and CEN
were allocated, in the aggregate, $28.50 of depreciation for such Fiscal Year
pursuant to § 704(c).

(b)              The Constellation 704(c) Tax Costs for the 2009 Fiscal Year
equals $0.60 (40% (the Effective Tax Rate) multiplied by $1.50 (the amount of
depreciation allocated away from CNL and CEN, and to EDFD, pursuant to §
704(c)).

 

Calculation of the EDFD Tax Sharing Amount and the Constellation Tax Sharing
Amount.  The EDFD Tax Savings Amount (calculated in 2010) equals $8.60 (the EDFD
Annual Tax Savings Amount for the 2009 Fiscal Year).  No interest accrued on the
EDFD Annual Tax Savings Amount for the 2009 Fiscal Year because, as shown below,
the Constellation Tax Savings Amount exceeded the EDFD Tax Savings Amount.  The
EDFD Tax Sharing Amount (calculated in 2010) equals $4.30 (50% of the EDFD Tax
Savings Amount).

 

The Constellation Tax Savings Amount (calculated in 2010) equals $19.40 (the
difference between $20, which is the Constellation Initial Tax Savings Amount,
and $0.60, the Constellation 704(c) Tax Costs for the 2009 Fiscal Year) plus
interest.  Interest accrues on $10.80 of the Constellation Tax Savings Amount
(interest accrues to the extent that the Constellation Tax Savings Amount
exceeds the EDFD Tax Savings Amount).  The Constellation

 

--------------------------------------------------------------------------------

(3)          NOTE: The depreciation amounts herein are for illustrative purposes
only.  The actual depreciation amounts will depend on, among other things, the
depreciation methods and conventions employed by the Company, and the dates on
which assets are placed in service by the Company.

 

C-2

--------------------------------------------------------------------------------


 

Tax Sharing Amount (calculated in 2010) equals $9.70 plus half of the accrued
interest described above.

 

Example 2: Calculation of the Current Special Distribution Amount.

 

Assume the same facts as Example 1.  The Company files its IRS Form 1065 for the
2009 Fiscal Year on September 15, 2010.  As of September 30, 2010 (the last day
by which the Company must distribute the Current Special Distribution Amount),
the Current Special Distribution Amount equals $0 (because the EDFD Tax Sharing
Amount ($4.30) does not exceed the Constellation Tax Sharing Amount ($9.70 plus
interest)).

 

Assume that (i) the Company has revenue of $200 in each of its 2010 and 2011
Fiscal Years, (ii) the depreciation deductions for the 2010 and 2011 Fiscal
Years are the same as those for the 2009 Fiscal Year, (iii) the Constellation
Tax Savings Amount accrues $0.70 of interest during the 2009 Fiscal Year, $0.15
of interest during the 2010 Fiscal Year, and $0.00 of interest during the 2011
Fiscal Year, and (iv) the EDFD Annual Tax Savings Amount for the 2011 Fiscal
Year accrues $0.40 of interest during the 2011 Fiscal Year.(4)  The EDFD Tax
Savings Amounts and the Constellation Tax Savings Amounts for the 2009, 2010 and
2011 Fiscal Years (calculated in 2010, 2011 and 2012, respectively) are as
follows:

 

 

 

2009

 

2010

 

2011

 

EDFD Tax Savings Amount

 

$

8.60

 

$

17.20

 

$

26.20

 

 

 

 

 

 

 

 

 

Constellation Tax Savings Amount

 

$

20.10

 

$

19.65

 

$

19.05

 

 

The Company files its IRS Form 1065 for the 2011 Fiscal Year on August 26,
2012.  As of September 10, 2012 (the last day by which the Company must
distribute the Current Special Distribution Amount), the Current Special
Distribution Amount equals $7.14 (the quotient obtained by dividing (i) the
difference between $13.10 (the EDFD Tax Sharing Amount) and $9.53 (the
Constellation Tax Sharing Amount) by (ii) 50% (the Percentage Interest with
respect to EDFD)).

 

Example 3: Calculation of the Current Tax Distribution Amount and Distribution
of the Current Tax Distribution Amount and the Current Special Distribution
Amount.

 

Calculation of the Current Tax Distribution Amount.  Assume the same facts as
Example 2 and assume that no distributions have been made in 2012 prior to
September 10, 2012.  September 10, 2012, the day on which the Company will
distribute the Current Special Distribution Amount, is the fifth day preceding
an installment due date specified in Section 6655(c) of the Code.  Accordingly,
the Company must distribute the Current Tax Distribution Amount as of such date
as well.

 

--------------------------------------------------------------------------------

(4)          NOTE: The interest amounts herein are approximations, not precise
calculations.

 

C-3

--------------------------------------------------------------------------------


 

Assume that the Company has $130 of taxable income thus far in 2012 ($66 of
which is allocable to CNL and CEN and $64 of which is allocable to EDFD).  The
Current Tax Distribution Amount as of September 10, 2012, is computed as
follows:

(a)     The Current Tax Shortfall for each Member as of such date is computed:

The Current Tax Shortfall for CNL equals $18.87 (the difference between (i) the
product of (a) $64.68 (the aggregate amount of taxable income allocable to CNL
thus far in 2012) multiplied by (b) 40% (the Effective Tax Rate), and (ii) $7
(the portion of the Current Special Distribution Amount that will be distributed
to CNL on such date)).

The Current Tax Shortfall for CEN equals $0.39 (the difference between (i) the
product of (a) $1.32 (the aggregate amount of taxable income allocable to CEN
thus far in 2012) multiplied by (b) 40% (the Effective Tax Rate), and (ii) $0.14
(the portion of the Current Special Distribution Amount that will be distributed
to CEN on such date)).

The Current Tax Shortfall for EDFD equals $25.60 (the difference between (i) the
product of (a) $64 (the aggregate amount of taxable income allocable to EDFD
thus far in 2012) multiplied by (b) 40% (the Effective Tax Rate), and (ii) $0
(the aggregate amount distributed thus far in 2012 to EDFD)).

(b)     The Current Tax Distribution Amount as of such date equals $51.20
($25.60 (the Current Tax Shortfall of the Member with the greatest Current Tax
Shortfall in relation to its Percentage Interest as of such date) divided by 50%
(the Percentage Interest with respect to that Member)).

 

Distribution of the Current Tax Distribution Amount and the Current Special
Distribution Amount.  On September 10, 2012, the Company distributes $58.34 as
follows:

 

 

 

Amount Distributed To:

 

 

 

CNL

 

CEN

 

EDFD

 

Step 1: The Current Tax Distribution Amount

 

$

25.09

 

$

0.51

 

$

25.60

 

 

 

 

 

 

 

 

 

Step 2: The Current Special Distribution Amount

 

$

7.00

 

$

0.14

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

32.09

 

$

0.65

 

$

25.60

 

 

Example 4: Operation of the Section 6.4(b) “Available Cash” Limitation and
Calculation and Distribution of the Accrued Special Distribution Amount and the
Accrued Tax Distribution Amount.

 

Operation of the Section 6.4(b) “Available Cash” Limitation.  Assume the same
facts as Example 3 except that the cash available for distribution by the
Company on September 10, 2012, equals $56.20.  The Company would distribute that
$56.20 as follows:

 

C-4

--------------------------------------------------------------------------------


 

 

 

Amount Distributed To:

 

 

 

CNL

 

CEN

 

EDFD

 

Step 1: The Current Tax Distribution Amount

 

$

25.09

 

$

0.51

 

$

25.60

 

 

 

 

 

 

 

 

 

Step 2: The Current Special Distribution Amount

 

$

4.90

 

$

0.10

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

29.99

 

$

0.61

 

$

25.60

 

 

Calculation of the Accrued Special Distribution Amount and the Accrued Tax
Distribution Amount.  Assume that on September 10, 2013, the Current Tax
Distribution Amount equals $50.00 and the Current Special Distribution Amount
equals $7.00.  In addition to distributing that $57.00, the Company also
distributes the Accrued Special Distribution Amount and the Accrued Tax
Distribution Amount.

 

The Accrued Special Distribution Amount equals $2.14 (the difference between
(i) the quotient obtained by dividing (a) $3.57 (the difference between $13.10,
the EDFD Tax Sharing Amount, and $9.53, the Constellation Tax Sharing Amount
(each calculated as of the end of the 2012 Fiscal Year)) by (b) 50% (the
Percentage Interest with respect to EDFD), and (ii) $5.00 (the aggregate amount
distributed pursuant to Sections 6.2(c) and (e) prior to September 10, 2013))
plus interest.  Assume that $0.15 of interest has accrued on the Accrued Special
Distribution Amount.

 

Assume that the Company had $560 of taxable income through the end of the 2012
taxable year ($286 of which was allocated to CNL and CEN and $274 of which was
allocated to EDFD).  Also assume that tax distributions were made to the Members
in 2009, 2010 and 2011 in the aggregate amount of $216.  The Accrued Tax
Distribution Amount as of September 10, 2013, is computed as follows:

(a)     The Accrued Tax Shortfall for each Member as of such date is computed:

The Accrued Tax Shortfall for CNL equals $1.37 (the difference between (i) the
product of (a) $280.28 (the aggregate amount of taxable income allocated to CNL
through the end of 2012) multiplied by (b) 40% (the Effective Tax Rate), and
(ii) $110.74 (the aggregate amount distributed to CNL through the end of 2012)).

The Accrued Tax Shortfall for CEN equals $0.03 (the difference between (i) the
product of (a) $5.72 (the aggregate amount of taxable income allocated to CEN
through the end of 2012) multiplied by (b) 40% (the Effective Tax Rate), and
(ii) $2.26 (the aggregate amount distributed to CEN through the end of 2012)).

The Accrued Tax Shortfall for EDFD equals $1.60 (the difference between (i) the
product of (a) $274 (the aggregate amount of taxable income allocated to EDFD
through the end of 2012) multiplied by (b) 40% (the Effective Tax Rate), and
(ii) $108 (the aggregate amount distributed to EDFD through the end of 2012)).

 

C-5

--------------------------------------------------------------------------------


 

(b)     The Accrued Tax Distribution Amount as of such date equals $3.20 ($1.60
(the Accrued Tax Shortfall of the Member with the greatest Accrued Tax Shortfall
in relation to its Percentage Interest as of such date) divided by 50% (the
Percentage Interest with respect to that Member)).

 

Distribution of the Accrued Special Distribution Amount and the Accrued Tax
Distribution Amount.  On September 10, 2013, the Company distributes $62.49 (the
$2.29 Accrued Special Distribution Amount (including interest), the $50.00
Current Tax Distribution Amount, the $7.00 Current Special Distribution Amount,
and the $3.20 Accrued Tax Distribution Amount) as follows:

 

 

 

Amount Distributed To:

 

 

 

CNL

 

CEN

 

EDFD

 

Step 1: The Accrued Special Distribution Amount

 

$

2.24

 

$

0.05

 

 

 

 

 

 

 

 

 

 

 

Step 2: The Current Tax Distribution Amount

 

$

24.50

 

$

0.50

 

$

25.00

 

 

 

 

 

 

 

 

 

Step 3: The Current Special Distribution Amount

 

$

6.86

 

$

0.14

 

 

 

 

 

 

 

 

 

 

 

Step 4: The Accrued Tax Distribution Amount

 

$

1.57

 

$

0.03

 

$

1.60

 

 

 

 

 

 

 

 

 

Total

 

$

35.17

 

$

0.72

 

$

26.60

 

 

Example 5: Calculation and Distribution of the Unit A Accelerated Distribution
Amount and the Unit B Accelerated Distribution Amount.

 

On January 1, 2014, a CECG Power Purchase Agreement becomes subject to an early
termination (and such date is specified as the “Early Termination Date” under
Section 6 of that CECG Power Purchase Agreement).  The Total Exposure with
respect to that CECG Power Purchase Agreement as of that date is $100.  Prior to
January 1, 2014, without regard to the early termination of that CECG Power
Purchase Agreement, the Board of Directors had declared that $20 will be
distributed to the Members on such date.

 

The Unit A Accelerated Distribution Adjustment Amount as of January 1, 2014,
equals $60.00 (50% (the Percentage Interest with respect to EDFD) multiplied by
$120 (the sum of $20, the amount declared by the Board of Directors to be
distributed other than in connection with the early termination of the CECG
Power Purchase Agreement, and $100, the Total Exposure with respect to the CECG
Power Purchase Agreement subject to an early termination)).  Because no CECG
Power Purchase Agreement has been subject to an early termination prior to
January 1, 2014, the Unit A Accelerated Distribution Amount as of January 1,
2014, also equals $60.00.

 

C-6

--------------------------------------------------------------------------------


 

The Unit B Accelerated Distribution Adjustment Amount as of January 1, 2014,
equals $10.00 (50% (the aggregate Percentage Interest with respect to CNL and
CEN) multiplied by $20 (the amount declared by the Board of Directors to be
distributed other than in connection with the early termination of the CECG
Power Purchase Agreement)).  Because no CECG Power Purchase Agreement has been
subject to an early termination prior to January 1, 2014, the Unit B Accelerated
Distribution Amount as of January 1, 2014, also equals $10.00.

 

On January 1, 2014, the Company distributes $70 as follows:

 

 

 

Amount Distributed To:

 

 

 

CNL

 

CEN

 

EDFD

 

Step 1: The Unit A Accelerated Distribution Amount

 

 

 

 

 

$

60.00

 

 

 

 

 

 

 

 

 

Step 2: The Unit B Accelerated Distribution Amount

 

$

9.80

 

$

0.20

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

9.80

 

$

0.20

 

$

60.00

 

 

Example 6: Dissolution of the Company.

 

On July 1, 2014, the Company’s assets are worth $2,000.  On that date, another
CECG Power Purchase Agreement becomes subject to an early termination (and such
date is specified as the “Early Termination Date” under Section 6 of that CECG
Power Purchase Agreement).  The Total Exposure with respect to that CECG Power
Purchase Agreement as of that date is $1,000.  The Board of Directors has not
declared any amounts to be distributed to the Members on such date other than in
connection with the early termination of the CECG Power Purchase Agreement.

 

The Unit A Accelerated Distribution Adjustment Amount as of July 1, 2014, equals
$500.00 (50% (the Percentage Interest with respect to EDFD) multiplied by $1,000
(the sum of $0, the amount declared by the Board of Directors to be distributed
other than in connection with the early termination of the CECG Power Purchase
Agreement, and $1,000, the Total Exposure with respect to the CECG Power
Purchase Agreement subject to an early termination)).  The Unit A Accelerated
Distribution Amount as of July 1, 2014, also equals $500.00 (the difference
between $560 (the aggregate amount of all Unit A Accelerated Distribution
Adjustment Amounts as of July 1, 2014, and all dates prior to July 1, 2014) and
$60 (the aggregate amount distributed pursuant to Section 6.2(a) prior to
July 1, 2014)).

 

The Unit B Accelerated Distribution Adjustment Amount as of July 1, 2014, equals
$0.00 (50% (the aggregate Percentage Interest with respect to CNL and CEN)
multiplied by $0 (the amount declared by the Board of Directors to be
distributed other than in connection with the early termination of the CECG
Power Purchase Agreement)).  The Unit B Accelerated Distribution Amount as of
July 1, 2014, also equals $0.00 (the difference between $10 (the aggregate
amount of all Unit B Accelerated Distribution Adjustment Amounts as of July 1,
2014,

 

C-7

--------------------------------------------------------------------------------


 

and all dates prior to July 1, 2014) and $10 (the aggregate amount distributed
pursuant to Section 6.2(b) prior to July 1, 2014)).

 

On July 1, 2014, the Company distributes $500 as follows:

 

 

 

Amount Distributed To:

 

 

 

CNL

 

CEN

 

EDFD

 

Step 1: The Unit A Accelerated Distribution Amount

 

 

 

 

 

$

500.00

 

 

 

 

 

 

 

 

 

Total

 

$

0.00

 

$

0.00

 

$

500.00

 

 

On July 2, 2014, the Company’s assets are worth $1,500.  Assume that (i) the
Company dissolves on that date and all such assets are available for
distribution to the Members and (ii) there are sufficient items of gross income,
gain, loss and deduction to achieve the purposes of Section 12.4(e).

 

The Unit A Accelerated Liquidation Amount as of July 2, 2014, equals $550.00
(the difference between (a) $1,100 (the product of $1,100, the aggregate of the
Total Exposures with respect to all CECG Power Purchase Agreements that have
been subject to an early termination prior to such date, multiplied by 50/50, a
fraction, the numerator of which is the Percentage Interest with respect to EDFD
and the denominator of which is the aggregate Percentage Interest with respect
to CNL and CEN) and (b) $550 (the aggregate amount distributed pursuant to
Section 6.2(a) prior to such date, other than amounts attributable to Declared
Distribution Amounts)).

 

In the dissolution, the Company distributes $1,500 as follows:

 

 

 

Amount Distributed To:

 

 

 

CNL

 

CEN

 

EDFD

 

Step 1: The Unit A Accelerated Liquidation Amount

 

 

 

 

 

$

550.00

 

 

 

 

 

 

 

 

 

Step 2: The Remaining Amount

 

$

465.50

 

$

9.50

 

$

475.00

 

 

 

 

 

 

 

 

 

Total

 

$

465.50

 

$

9.50

 

$

1,025.00

 

 

C-8

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Risk Profile Guidelines

 

Any capitalized term used in this Exhibit D and not otherwise defined in this
Agreement shall have the meaning given to such term in the CECG Power Purchase
Agreements.

 

Core Risk Policy

 

·      These Risk Profile Guidelines will guide the activities of the Company
and the Company Generation-Subs.

 

·      These Risk Profile Guidelines may be amended from time to time by the
Board of Directors upon the recommendation of the Audit and Finance Committee.

 

·      The Audit and Finance Committee of the Board of Directors will identify
the products which the Company may use to implement its risk management
strategy.  Use of such products will serve two objectives:

 

(1)           fixing the price of a portion of the Company’s anticipated future
energy sales so as to (A) provide the Company with an acceptable rate of return
on the Nuclear Facilities and (B) help control potential EBITDA volatility over
a three-year planning horizon; and

 

(2)           providing the Company’s management with flexibility in managing
the future physical operation of the Nuclear Facilities.

 

·      The Company will implement the hedging strategy (the “Hedging Strategy”),
as described below.

 

·      The Company will not engage in any speculative trading based on the
Nuclear Facilities’ physical generation position, due to price anticipation or
otherwise.

 

·      The Company will take reasonable measures, if available, to address
“intrinsic” or “unhedgeable” risk (e.g., volume uncertainty, macroeconomic
events).

 

·      The Company will ensure the adequacy of its risk policy given available
capital and financial constraints.

 

·      The Company will ensure consistency between its risk policy, financial
objectives and hedging strategy.

 

·      In implementing the Risk Profile Guidelines, the Company will comply with
all applicable rules and regulations.

 

D-1

--------------------------------------------------------------------------------


 

Hedging Strategy

 

·      The Hedging Strategy focuses on reducing exposure to forward energy and
related product prices through a rolling hedging process aimed at fixing
revenues over the next three full calendar years.

 

·      Pursuant to the Hedging Strategy, during each calendar year:

 

(i)            The initial target hedge ratios will be:

 

(a)           Year 1:  95%

 

(b)           Year 2:  60%

 

(c)           Year 3:  30%

 

(ii)           The target hedge ratios may be adjusted from time to time by the
Board of Directors upon the recommendation of the Audit and Finance Committee.

 

(iii)          During the Terms of the CECG Power Purchase Agreements and the
EDFTNA Power Purchase Agreements, if the Company-Generation Subs enter into
Monthly Energy Hedge Transactions under the CECG Power Purchase Agreements and
the EDFTNA Power Purchase Agreements, it will do so such that the aggregate
amount of Fixed Product represents a percentage of the aggregate Available
Energy of all the Nuclear Units during Years 1—3 approximately equal to the
target hedge ratios.

 

(a)           Except as set forth in clause (b) below, the Company-Generation
Subs will enter into Monthly Energy Hedge Transactions under the EDFTNA Power
Purchase Agreements and the CECG Power Purchase Agreements so that, at the
conclusion of each calendar month, (x) the ratio of Fixed Product to total
Quantity in each of Years 1—3 under the CECG Power Purchase Agreements
approximately equals (y) the ratio Fixed Product to total Quantity in each of
Years 1—3 under the EDFTNA Power Purchase Agreements.

 

(b)           Clause (a) will not apply at any time that the decision described
at Section 7.2(j)(xxv) of the Agreement constitutes a “Special Matter,” at which
time no further Monthly Energy Hedge Transactions will be entered into under the
CECG Power Purchase Agreements unless agreed to by the Board of Directors and
CECG.

 

D-2

--------------------------------------------------------------------------------


 

(c)           During the period that the decision described at
Section 7.2(j)(xxv) of the Agreement constitutes a “Special Matter,” the Company
may utilize third-party products (e.g., financial hedges) to hedge market risk
with respect to future deliveries of Product under the CECG Power Purchase
Agreements.

 

(iv)          At the Risk Group’s discretion, volumes of Energy subject to the
“Monthly Price Adjustment” (as defined in the RSAs) may be subtracted from the
available Energy output of the Nuclear Units in order to calculate Available
Energy with respect to any month during Years 1—3.

 

Additional Guidelines

 

·      In the case of any exposure to foreign currency (“FX”) markets or
interest rate (“IR”) risk  associated with the sale or purchase of any commodity
(including in connection with nuclear fuel procurement activities), the Company
will ensure that its FX and IR risk allocation process is consistent with the
hedging strategies it employs in connection with the related commodities.

 

·      With respect to counterparty credit risk, the Company will have no
non-collateralized exposure to counterparties that fail to meet a credit rating
threshold.  This provision will not apply to the CECG Power Purchase Agreements,
EDFTNA Power Purchase Agreements and any other contracts in effect as of the
Effective Date.

 

·      Any transaction or investment to be entered into by the Company or any
Company Generation-Sub with a term greater than three years must be approved by
the Board of Directors.

 

·      The Company will ensure that long-term investment or contractual
decisions are based on an explicit consideration of risk exposure, employ a
consistent risk/return approach (identifying the impact of the transaction on
the Company’s net consolidated exposure) and serve to implement the Company’s
risk management strategy.

 

Constellation Energy Nuclear Group, LLC Risk Group Responsibilities

 

·      The Company’s consolidated physical and financial exposure will be
continually assessed and managed by its risk personnel (the “Risk Group”). 
Certain functions to be provided by the Risk Group may be outsourced to
Constellation’s Corporate Risk personnel as of the Effective Date; provided,
that the Company establishes an internal risk function within a reasonable
period of time after the Effective Date.

 

D-3

--------------------------------------------------------------------------------


 

·      The Risk Group will assess exposure through the use of various risk
indicators, including open position analysis, value-at-risk, earnings-at-risk,
cash-at-risk, credit risk, operational risk and liquidity risk.

 

·      The Risk Group will develop and implement an auditable deal capture and
risk management information system.  This system will be designed to update
market information (e.g., price, volatilities, volumes) as frequently as
possible.

 

·      The Risk Group will deliver risk reports at least monthly to the Board of
Directors.  Such reports will include a quantitative assessment of the Company’s
and each Company Generation-Sub’s financial and physical exposure.

 

·      The Risk Group will develop and implement “alert procedures” which will
notify the Board of Directors upon the occurrence of a breach of these Risk
Profile Guidelines.

 

Additional Defined Terms

 

“RSAs” means (i) that certain Revenue Sharing Agreement, dated as of
December 11, 2000, between Nine Mile Point Nuclear Station, LLC (as assignee of
Constellation Nuclear, LLC) and Niagara Mohawk Power Corporation; (ii) that
certain Revenue Sharing Agreement, dated as of December 11, 2000, between Nine
Mile Point Nuclear Station, LLC (as assignee of Constellation Nuclear, LLC) and
New York State Electric & Gas Corporation; (iii) that certain Revenue Sharing
Agreement, dated as of December 11, 2000, between Nine Mile Point Nuclear
Station, LLC (as assignee of Constellation Nuclear, LLC) and Rochester Gas and
Electric Corporation; and (iv) that certain Revenue Sharing Agreement, dated as
of December 11, 2000, between Nine Mile Point Nuclear Station, LLC (as assignee
of Constellation Nuclear, LLC) and Central Hudson Gas & Electric Corporation.

 

D-4

--------------------------------------------------------------------------------